As filed with the Securities and Exchange Commission on December 12, 2007 Securities Act File No. 333-146127 Investment Company Act File No. 811-22124 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-2 TRegistration Statement under the Securities Act of 1933 T Pre-Effective Amendment No. 1 o Post-Effective Amendment No. and/or T Registration Statement under the Investment Company Act of 1940 o Amendment No. CLAYMORE CHINA STRATEGY FUND (Exact Name of Registrant as Specified in Charter) 2455 Corporate West Drive Lisle, Illinois 60532 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (630) 505-3700 Nicholas Dalmaso Claymore Advisors, LLC 2455 Corporate West Drive Lisle, Illinois 60532 (Name and Address of Agent for Service) Copies to: Thomas A. Hale Skadden, Arps, Slate, Meagher & Flom LLP 333 W. Wacker Drive Chicago, Illinois 60606 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, as amended, other than securities offered in connection with a dividend reinvestment plan, check the following box £ It is proposed that this filing will become effective (check appropriate box): SWhen declared effective pursuant to section 8(c). If appropriate, check the following box: £ This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. £ This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is . . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common Shares, $0.01 par value 50,000 Shares $20.00 $1,000,000 $30.70 (1)Estimated solely for the purpose of calculating the registration fee. (2)Previously paid in connection with the initial filing of the Registration Statement on September 17, 2007. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION DATED DECEMBER 12, 2007 PROSPECTUS [CLAYMORE LOGO] Shares Claymore China Strategy Fund Common Shares $20.00 per Share Investment Objective.Claymore China Strategy Fund (the “Fund”) is a newly organized, diversified closed-end management investment company.The Fund’s investment objective is total return, through a combination of capital appreciation and current income and current gains.The Fund cannot ensure that it will achieve its investment objectives. Investment Rationale and Strategy.Since market-oriented reforms were initiated in 1978, China has successfully transformed itself from an agriculture-based economy into a manufacturing-based economy and from an economy almost entirely composed of state owned enterprises to one with increasing private ownership and market-based incentives.As a result, the Chinese economy has experienced significant and rapid growth over the last ten years.Listing and trading of Chinese company securities on the exchange markets in China and Hong Kong have grown significantly in recent years, and the Fund's sub-adviser believes certain direct investments in China may provide attractive opportunities.In addition, the Fund's sub-adviser believes that there are companies throughout the world (including the United States, Europe and other developed countries) whose businesses are linked with and offer significant exposure to the Chinese economy, and that are well-positioned to take advantage of the prospective growth of the Chinese economy.The Fund will seek to participate in the prospective growth of the Chinese economy by pursuing a strategy that balances direct investment in China companies with indirect exposure to the Chinese economy through investment in China-Linked Companies (as defined herein).The Fund's sub-adviser believes that this strategy may serve to mitigate the risks of direct investment in China. Investment Policies.The Fund will seek to achieve its investment objective by pursuing its strategy of investing in a diversified portfolio of securities of Chinese companies and China-Linked Companies.Under normal market conditions, the Fund will allocate at least 50% of its Managed Assets (as defined herein) to direct investment in issuers domiciled in China or whose primary business involves real property in China, and may allocate up to 50% of its Managed Assetsto investment in U.S. and non-U.S. China-Linked Companies that offer significant exposure to China.Initially, the Fund intends to allocate approximately 65% of its Managed Assets for direct investment in Chinese companies and approximately 35% of its Managed Assets for investment in U.S. and non-U.S. China-Linked Companies.The Fund’s direct investments in Chinese companies are expected to be primarily in the form of securities of Chinese companies that are listed and traded on the Hong Kong Stock Exchange (“H-Shares” and “Red Chips”) or on the New York Stock Exchange or NASDAQ Stock Market (“N-Shares”).In furtherance of the Fund’s investment objective, the Fund intends to engage in an option strategy of writing (selling) call options (the “Option Strategy”) on individual securities, stock indices, exchange traded funds (“ETFs”) or custom baskets of securities to seek to generate current gains from option premiums as a means to enhance distributions payable to holders of common shares. (continued on inside front cover) Investing in the Fund’s common shares involves certain risks.See “Risks” beginning on page [·] of this prospectus. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total(1) Public offering price $20.00 $ Sales load(2) $0.90 $ Estimated offering expenses(3) $0.04 $ Proceeds, after expenses, to the Fund $19.06 $ (see notes on inside front cover) The underwriters expect to deliver the Fund’s common shares to purchasers on or about, 2008. , 2008 (continued from previous page) Investment Adviser and Sub-Adviser.Claymore Advisors, LLC (the “Investment Adviser”) serves as the Fund’s investment adviser.[ ] (the “Sub-Adviser”) serves as the Fund’s investment sub-adviser and is responsible for the day-to-day management of the Fund’s portfolio of securities. No Prior Trading History.Because the Fund is newly organized, its common shares have no history of public trading.Shares of closed-end funds frequently trade at a discount from their net asset value.The risk of loss due to this discount may be greater for initial investors expecting to sell their common shares in a relatively short period after the completion of the public offering. The Fund anticipates that its common shares will be listed on the New York Stock Exchange (the “NYSE”), subject to notice of issuance, under the symbol “[AIC].” Risks of Direct Investmentin Chinese Companies.Investments in Chinese companies involve certain risks and special considerations not typically associated with the United States, such as greater government control over the economy, government ownership of a substantial percentage of many companies, political and legal uncertainty, currency fluctuations or blockage, the risk that the Chinese government may decide not to continue to support economic reform or privatization programs and the risk of nationalization or expropriation of assets. Additionally, the Chinese securities markets are emerging markets characterized by a relatively small number of equity issues and relatively low trading volume, resulting in substantially less liquidity and greater price volatility.Moreover, information available about Chinese companies may not be as complete, accurate or timely as information about listed U.S. companies. See “Risks—Risks of Direct Investment in Chinese Companies.” Risks of Indirect Investment in China.Although the Fund's strategy of investing in China-Linked Companies is intended to mitigate the risks of direct investments in China, China-Linked Companies are exposed to the risks associated with downturns in the Chinese economy.The Chinese economy is export-driven and highly reliant on trade. The performance of the Chinese economy may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency and balance of payments position. Adverse changes to the economic conditions of its primary trading partners, such as the United States, Japan and South Korea, would adversely impact the Chinese economy and the Fund’s investments. You should read this prospectus, which contains important information about the Fund that you should know before deciding whether to invest, and retain it for future reference.A Statement of Additional Information, dated, 2008, containing additional information about the Fund, has been filed with the Securities and Exchange Commission and is incorporated by reference in its entirety into this prospectus.You may request a free copy of the Statement of Additional Information, the table of contents of which is on page [ ] of this prospectus, or request other information about the Fund (including, when available, the annual and semi-annual reports)or make shareholder inquiries by calling (800) 345-7999 or by writing the Fund, or you may obtain a copy (and other information regarding the Fund) from the Securities and Exchange Commission’s web site (http://www.sec.gov).Free copies of the Fund’s reports and its Statement of Additional Information will also be available from the Fund’s web site at www.claymore.com/aic. The Fund’s common shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. (notes from previous page) (1) The Fund has granted the underwriters an option to purchase up to an additionalcommon shares at the public offering price, less the sales load, within 45 days from the date of this prospectus to cover over-allotments, if any.If such option is exercised in full, the total public offering price, sales load, estimated offering expenses and proceeds, after expenses, to the Fund will be $, $, $and $, respectively.See “Underwriting.” (2) The Investment Adviser and the Sub-Adviser (and not the Fund) have agreed to pay from their assets a structuring fee to [].The Investment Adviser and the Sub-Adviser also may pay certain qualifying Underwriters a marketing and structuring fee, additional compensation or a sales incentive fee in connection with the offering.Also, as described in footnote (3) below, up to [0.15%] of the public offering price of the securities sold in this offering may be paid by the Fund to Claymore Securities, Inc. as compensation for the distribution services it provides to the Fund.See “Underwriting.” ii (3) Total expenses of the common share offering paid by the Fund (which do not include the sales load) are estimated to be $[], which represents $[] per common share issued.The Investment Adviser and Sub-Adviser have agreed to pay (i) all of the Fund’s organizational costs and (ii) offering costs of the Fund (other than sales load, but including the partial reimbursement of underwriter expenses) that exceed $0.04 per common share.To the extent that aggregate offering expenses are less than $0.04 per common share, up to [0.15]% of the public offering price of the securities sold in this offering, up to such expense limit, will be paid to Claymore Securities, Inc. as reimbursement for the distribution services it provides to the Fund.Claymore Securities, Inc. is an affiliate of the Investment Adviser.See “Underwriting” iii You should rely only on the information contained or incorporated by reference in this prospectus.The Fund has not, and the underwriters have not, authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it. The Fund is not, and the underwriters are not, making an offer to sell these securities in any state where the offer is not permitted.You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus. TABLE OF CONTENTS Page Prospectus Summary Summary of Fund Expenses The Fund Use of Proceeds Investment Objective and Policies Risks Management of the Fund Net Asset Value Distributions Automatic Dividend Reinvestment Plan Description of Capital Structure Anti-Takeover and Other Provisions in the Fund’s Governing Documents Closed-End Fund Structure Repurchase of Common Shares Taxation Underwriting Custodian, Administrator, Transfer Agent and Dividend Disbursing Agent Legal Matters Independent Registered Public Accounting Firm Additional Information Privacy Principles of the Fund Table of Contents of the Statement of Additional Information Appendix A—Geographic, Political and Economic Developments in the Peoples Republic of China The information set forth in this prospectus regarding China, its economy, and the Shanghai, Shenzhen, and Hong Kong Stock Exchanges has been extracted from various government and private publications. The Fund has not attempted to verify the statistical information presented in this prospectus. In this prospectus, unless otherwise specified, all references to “U.S. dollars,” “US$” or “$” are to United States dollars, to “RMB” or “renminbi” are to Chinese renminbi and to “H.K. dollars” or “HK$” are to Hong Kong dollars. On [ ],2008, the exchange rates published in The Wall Street Journal were RMB [ ] US$1.00 and HK$[ ] US$1.00 and, unless otherwise specified, all renminbi and H.K. dollar amounts have been converted to U.S. dollars. No representation is made that the renminbi, H.K. dollar or U.S. dollar amounts in this prospectus could have been or could be converted into renminbi, H.K. dollars or U.S. dollars, as the case may be, at any particular rate or at all. Table of Contents PROSPECTUS SUMMARY This is only a summary of information contained elsewhere in this prospectus.This summary does not contain all of the information that you should consider before investing in the Fund’s common shares.You should carefully read the more detailed information contained in this prospectus and the Statement of Additional Information, dated, 2008 (the “SAI”), especially the information set forth under the headings “Investment Objectives and Policies” and “Risks,” prior to making an investment in the Fund. The Fund Claymore China Strategy Fund (the “Fund”) is a newly organized, diversified, closed-end management investment company.See “The Fund.” Claymore Advisors, LLC (the “Investment Adviser”) serves as the Fund’s investment adviser.[ ](the “Sub-Adviser”) serves as the Fund’s investment sub-adviser and is responsible for the day-to-day management of the Fund’s portfolio of securities. The Offering The Fund is offering common shares of beneficial interest, par value $.01 per share, at $20.00 per share through a group of underwriters (the “Underwriters”) led by [] and [].The Fund’s common shares of beneficial interest are called “Common Shares” and holders of Common Shares are called “Common Shareholders” in this prospectus.You must purchase at least 100 Common Shares ($2,000) in order to participate in the offering.The Fund has given the Underwriters an option to purchase up toadditional Common Shares to cover over-allotments, if any.See “Underwriting.” The Investment Adviser and Sub-Adviser have agreed to pay (i) all of the Fund’s organizational costs and (ii) offering costs of the Fund (other than sales load) that exceed $0.04 per common share. Investment Rationale and Investment Strategy Since market-oriented reforms were initiated in 1978, China has successfully transformed itself from an agriculture-based economy into a manufacturing-based economy and from an economy almost entirely composed of state owned enterprises to one with increasing private ownership and market-based incentives.Real GDP growth in China has exceeded 9% per annum on average since 1997, and based on public economic forecasts, the Sub-Adviser expects rapid growth to continue.Listing and trading of Chinese company securities on the exchange markets in China and Hong Kong have grown significantly in recent years and continued privatization of state-owned enterprises as well as the development and listing of private enterprises provide attractive investment opportunities.The Sub-Adviser expects China to continue to increase its presence in global manufacturing and to further develop other industries, such as information technology, retail, tourism and financial services. 5 Table of Contents In addition, the Sub-Adviser believes that there are companies throughout the world (including the United States, Europe and other developed countries) whose businesses are linked with and offer significant exposure to the Chinese economy.The Sub-Adviser believes that these companies, are well-positioned to take advantage of the prospective growth of the Chinese economy.The Fund will seek to participate in the prospective growth of the Chinese economy by pursuing a strategy that balances direct investment in China companies with indirect exposure to the Chinese economy through investment in China-Linked Companies.The Fund's sub-adviser believes that this strategy may serve to mitigate the risks of direct investment in China. Investment Objectives and Policies The Fund’s investment objective is total return, through a combination of capital appreciation and current income and current gains. The Fund cannot ensure that it will achieve its investment objective. The Fund will seek to achieve its investment objective by pursuing its strategy of investing in a diversified portfolio of securities of Chinese companies and China-Linked Companies.Under normal market conditions, the Fund will allocate at least 50% of its Managed Assets (as defined herein) to direct China investment through the Fund’s China Equities Strategy and China Real-Estate Strategy, as described below, and will allocate up to 50% of its Managed Assetsto investment to China-Linked Companies through the Fund’s China-Linked U.S. Equities Strategy and China-Linked International Equities Strategy, as described below. · China Equities Strategy.The Fund’s “China Equities Strategy” will consist of equity securities selected by the Sub-Adviser from the universe of issuers domiciled in China that are legally available to foreign investors.The Fund intends to initially invest primarily in securities of Chinese companies that are listed and traded on the Hong Kong Stock Exchange (“H-Shares” and “Red Chips”) or on the New York Stock Exchange or NASDAQ Stock Market (“N-Shares”). · China Real Estate Strategy.The Fund’s “China Real Estate Strategy” will consist of equity securities selected by the Sub-Adviser from the universe of publicly traded companies whose primary business involves Chinese real estate that are legally available to foreign investors, including Hong Kong listed real estate management and development companies. · China-Linked U.S. Equities Strategy.The Fund’s “China-Linked U.S. Equities Strategy” will consist of equity securities of U.S. issuers selected by the Sub-Adviser from a universe of companies with significant exposure to China.The Sub-Adviser will select companies that it expects to benefit from their exposure to China. · China-Linked International Equities Strategy.The Fund’s “China-Linked International Equities Strategy” will consist of equity securities of non-U.S. issuers selected by the Sub-Adviser from a 6 Table of Contents universe of companies with significant exposure to China.The Sub-Adviser will select companies that it expects to benefit from their exposure to China. In constructing the Fund’s portfolio, the Sub-Adviser will utilize proprietary quantitative and qualitative analysis to screen the applicable universe of securities select the securities for investment by each strategy.The Sub-Adviser currently intends to maintain portfolio weightings for each portfolio security of 0.25%-5.00% of the Fund’s Managed Assets at the time of investment. The portfolio will be managed to seek to maximize after-tax returns.The Sub-Adviser will continually monitor the allocation of the Fund’s assets among strategies and will re-allocate the Fund’s portfolio on both a systematic and opportunistic basis, taking into account growth prospectus, return prospectus and the overall tax effects on the Fund. In furtherance of the Fund’s investment objective, the Fund intends to engage in an option strategy of writing (selling) call options (the “Option Strategy”) on individual securities, stock indices, exchange traded funds (“ETFs”) or custom baskets of securities to seek to generate current gains from option premiums as a means to enhance distributions payable to holders of common shares. Under normal market conditions, the Fund will invest at least 80% of its Managed Assets (as defined herein) among the Fund’s China and China-linked strategies. As an alternative to holding investments directly, the Fund may also seek to obtain or adjust investment exposure to its principal investment categories through the use of derivative instruments. Except as otherwise noted, all percentage limitations set forth in this prospectus apply immediately after a purchase or initial investment and any subsequent change in any applicable percentage resulting from market fluctuations does not require any action. Direct China Investments Under normal market conditions, the Fund will allocate at least 50% of its Managed Assets to direct China investments through the China Equities Strategy and China Real Estate Strategy.Initially the Sub-Adviser intends to allocate approximately 50% of the Fund’s Managed Assets to the China Equities Strategy and approximately 15% of the Fund’s Managed Assets to the China Real-Estate Strategy. Such allocations may vary significantly over time, as the Sub-Adviser will actively monitor and re-allocate the Fund’s Managed Assets among strategies. China Equities Strategy.The China Equities Strategy will consist of equity securities selected by the Sub-Adviser from the universe of issuers domiciled in China that are legally available to foreign investors.The universe of available companies include issuers with small, medium and large market capitalizations across a wide range of industries and sectors.The Fund intends to initially invest 7 Table of Contents primarily in securities of Chinese companies that are listed and traded on the Hong Kong Stock Exchange (“H-Shares”) or on the New York Stock Exchange or NASDAQ Stock Market (“N-Shares”) . China Real Estate Strategy.The China Real Estate Strategy will consist of equity securities selected by the Sub-Adviser from the universe of publicly traded companies whose primary business involves Chinese real estate that are legally available to foreign investors.Currently, many of these issuers are real estate management and development companies listed on the Hong Kong Stock Exchange. Chinese Economy and Securities Market.Since 1949, the People’s Republic of China has been a socialist state controlled by the Communist party. China has only recently opened up to foreign investment and has only begun to permit private economic activity. China has been transitioning to a market economy since the late 1970s, reaffirming its economic policy reforms through five-year programs, the latest of which (for 2006 through 2010) was approved in March 2006. Under the economic reforms implemented by the Chinese government, the Chinese economy has experienced tremendous growth, developing into one of the largest and fastest growing economies in the world.The Chinese government continues to be an active participant in many economic sectors through ownership positions and regulation.The Chinese economy is export-driven and highly reliant on trade. The performance of the Chinese economy may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency and balance of payments position. See “Appendix A—Geographic, Political and Economic Developments in The People’s Republic of China.” Currently, there are two officially recognized securities exchanges in mainland China, the Shanghai Stock Exchange, which commenced trading on December 19, 1990, and the Shenzhen Stock Exchange, which commenced trading on July 3, 1991.The Shanghai and Shenzhen Stock Exchanges divide listed shares into two classes: “A-Shares,” which historically were available only to domestic investors, and “B-Shares,” which historically were available only to foreign investors. Since July 1993, a class of equity securities of Chinese companies known as “H-Shares” has traded on the Hong Kong Stock Exchange. Investments in Chinese companies involve certain risks and special considerations not typically associated with investments in the United States.See “Risks—Risks of Investing in Chinese Companies.” 8 Table of Contents Types of Securities of Chinese Companies.Types of securities issued by Chinese companies include: · H-Shares.“H-Shares” are shares of companies incorporated in mainland China and listed on the Hong Kong Stock Exchange.Issuers of H-Shares must meet the listing and disclosure standards of the Hong Kong Stock Exchange.H-Shares are denominated and traded in Hong Kong dollars and are often the vehicle for extending a Chinese privatization transaction to foreign investors.As of [], there were [ ] H-Shares listed on the Hong Kong Stock Exchange. · N-Shares.Certain Chinese companies have secondary listings on U.S. stock exchanges, including the New York Stock Exchange and the NASDAQ Stock Market, typically in the form of American Depositary Receipts (“ADRs”) or American Depositary Shares (“ADSs”).Such securities are commonly referred to as “N-Shares.”N-Shares are traded in U.S. dollars and must meet the listing requirements of the exchange on which they are traded. · Red Chips.“Red Chip” stocks are shares of issuers that are incorporated in Hong Kong but have controlling Chinese shareholders, often Chinese governmental or quasi-governmental entities.Red Chip stocks are listed on the Hong Kong Stock Exchange and traded in Hong Kong dollars.Red Chip issuers must meet the listing and disclosure standards of the Hong Kong Stock Exchange. Such companies generally have a majority of their business operations in mainland China and are frequently organized as a vehicle for indirect listing of Chinese assets on the Hong Kong Stock Exchange. · A-Shares and B-Shares.The Shanghai and Shenzhen Stock Exchanges divide listed shares into two classes: A-Shares and B-Shares. Both classes represent an ownership interest comparable to a share of common stock and all shares are entitled to substantially the same rights and benefits associated with ownership. Foreign investors have historically been unable to participate in the A-share market.B-Shares are denominated and traded in foreign currencies (U.S. dollars on the Shanghai Stock Exchange and Hong Kong dollars on the Shenzhen Stock Exchange) and were originally intended to be available only to foreign investors. The Fund has no present intention to invest in the A-Shares or the B-Shares markets.The Sub-Adviser will continue to monitor the opportunities available to foreign investors should local investment restrictions and/or market constraints lessen or be removed, and the Fund may consider investment in the A-Shares or B-Shares markets should conditions improve for foreign investors. 9 Table of Contents · REITs.The China Real Estate Strategy may invest in real estate investment trusts (“REITs”) and other pooled real estate investment vehicles.REITs normally derive their income form rents or interest payments and may realize capital gains by selling properties that have appreciated in value. ·Other Chinese Securities.A number of Chinese companies are listed and traded on the Stock Exchange of Singapore.Many of these companies were founded and owned by private entrepreneurs and could not be listed on the Chinese domestic exchanges as priority is given to state owned companies.Several Chinese companies are also listed on the London Stock Exchange in the form of Global Depository Receipts (“GDRs”).Consistent with the Fund’s investment objective and policies, the Sub-Adviser may consider investments in any other types of securities of Chinese companies that are or become legally available to foreign investors. China-Linked Investments Under normal market conditions, the Fund will allocate up to 50% of its Managed Assets to investments in China-Linked Companies.Initially the Sub-Adviser intends to allocate approximately 17.5% of the Fund’s Managed Assets to the China-Linked U.S. Equities Strategy and approximately 17.5% of the Fund’s Managed Assets to the China-Linked International Equities Strategy. Such allocations may vary significantly over time, as the Sub-Adviser will actively monitor and re-allocate the Fund’s Managed Assets among strategies. The Fund considers “China-Linked Companies” to be those non-Chinese companies determined by the Sub-Adviser to offer significant exposure to the Chinese economy.Typically, the Sub-Adviser considers a China-Linked Company to be a company deriving meaningful revenue from operations in China and/or deriving meaningful costs advantages through utilization of China as a base of production. China-LinkedU.S. Equities Strategy.The China-Linked U.S. Equities Strategy consists of equity securities of U.S. issuers selected by the Sub-Adviser from a broad universe of U.S. large, medium and small capitalization equities.The Sub-Adviser applies proprietary quantitative and qualitative analysis to screen this universe of stocks to identify U.S. companies with significant exposure to China.Using a variety of quantitative and qualitative techniques the Sub-Adviser will select for the China-Linked U.S. Equities Strategy issuers that it expects to benefit from exposure to China and that have the most significant levels of exposure to China relative to such companies’ overall businesses.Securities selected for the China-Linked U.S. Equities Strategy will be domiciled in the U.S. and will typically be traded on U.S. securities exchanges. 10 Table of Contents China-Linked International Equities Strategy. The China-Linked International Strategy consists of equity securities of non-U.S. issuers selected by the Sub-Adviser from a broad universe of large capitalization global developed and emerging market issuers.The Sub-Adviser applies proprietary quantitative and qualitative analysis to screen this universe of stocks to identify non-U.S. companies with significant exposure to China.Using a variety of quantitative and qualitative techniques the Sub-Adviser will select for the China-Linked International Equities Strategy issuers that it expects to benefit from exposure to China and that have the most significant levels of exposure to China relative to such companies’ overall businesses.Securities selected for the China-Linked International Equities Strategy will be domiciled in countries throughout the world and will typically be traded on major international securities exchanges. Securities of China-Linked Companies.Equity securities of China-Linked Companies in which the Fund may invest include common shares, preferred stock and convertible securities.The Fund may invest in non-U.S. China Linked Companies through equity securities of such companies listed on foreign securities exchanges or in the form of depositary receipts, including ADRs, ADSs, GDRs, and European Depositary Receipts (“EDRs”). Option Strategy In furtherance of the Fund’s investment objectives, the Fund intends to engage in an Option Strategy of writing (selling) call options on individual securities, stock indices, exchange traded funds (“ETFs”) or custom baskets of securities to seek to generate current gains from option premiums as a means to enhance distributions payable to the holders of Common Shares. Under the Option Strategy, initially the Fund will write (sell) call options primarily on stock indices or ETFs.In implementing the Option Strategy, the Sub-Adviser will consider: (i) the risk profile of the Fund’s portfolio, (ii) market factors, such as current market levels and volatility, and (iii) options specific factors, such as premium/cost, exercise price and time to expiration.The Sub-Adviser will attempt to maintain for the Fund written call options positions on equity indices whose price movements, taken in the aggregate, are correlated with the price movements of the common stocks and other securities held in the Fund’s portfolio.The Option Strategy involves significant risk that the initial value and/or changes in value of the indices underlying the Fund’s written call options positions will not correlate closely with the initial value and/or changes in the value of securities held in the Fund’s portfolio.To the extent that there is a lack of correlation, movements in the indices underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from the receipt of options premiums and may be significant.The Fund cannot guarantee that the Option Strategy will be effective.See “Risks—Risks Associated with Writing Index Options.” 11 Table of Contents The Fund also may utilize other option strategies, including writing call options on individual equity securities or custom baskets of securities depending on market conditions. Initially, the Fund intends to write call options having an aggregate national value of approximately 35% of the Fund’s Managed Assets. However, the Fund may write call options having an aggregate notional value equal to the value of the Fund’s Managed Assets.The Sub-Adviser will actively manage the Fund’s option positions and the amount of the notional value of the options as a percentage of the Fund’s Managed Assets may vary significantly over time based on market conditions. As the writer (seller) of a call option, the Fund receives the cash premium from the purchaser of the option and has the obligation, upon exercise of the option, to deliver the underlying security upon payment of the exercise price.Call options on indices operate similarly to options on securities.Options on an index give the holder the right to receive, upon exercise of the option, an amount of cash determined by reference to the value of the underlying index.The underlying index may be a broad-based index or a narrower market index.Unlike options on securities, settlements are in cash.If the purchaser exercises the index call option sold by the Fund, the Fund would pay the purchaser the difference between the cash value of the index and the exercise price, multiplied by a specific multiplier. In writing options, the Fund sells the potential appreciation in the value of the security or index above the exercise price during the term of the option in exchange for the premium.While the Fund will receive premiums under the Option Strategy, the Fund gives up any potential increase in value of the security or index above the exercise price specified in the written option through the expiration date of the option. The Fund may only write call options that are “covered.”The Fund will “cover” its writtenindex option positions by segregating liquid assets in an amount equal to the contract value of the index and/or by entering into offsetting positions. The Fund will write (sell) both unlisted, over-the counter (OTC) call options and call options that are listed on U.S. or foreign options exchanges.Options listed on U.S. options exchanges are issued, guaranteed and cleared by the Options Clearing Corporation (“OCC”). Unlike exchange traded options, which are generallyissued and guaranteed by a regulated intermediary, OTC options are entered into directly with the counterparty. 12 Table of Contents The Fund will write (sell) both “European style” options, which may be exercised by the buyer only upon their expiration date, and “American style” options, which may be exercised by the buyer at any point up to and including the expiration date. Other Investments and Investment Strategies Investment Companies and Other Pooled Investment Vehicles.The Fund may invest in securities of other open-end or closed-end investment companies to the extent permitted by the Investment Company Act of 1940 Act, as amended (the “1940 Act”).These investments may include securities of ETFs, which generally are passively managed and seek to track or replicate a desired index.The Fund may also invest in other pooled investment vehicles, the investment objectives of which are consistent with those of the Fund. Restricted and Illiquid Securities.The Fund may invest in securities that are contractually restricted as to resale or for which there is no readily available trading market or that are otherwise illiquid.Illiquid securities include securities legally restricted as to resale, such as commercial paper issued pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and securities eligible for resale pursuant to Rule 144A thereunder.It may be difficult to sell such securities at a price representing their fair value until such time as such securities may be sold publicly.Where registration is required, a considerable period may elapse between a decision to sell the securities and the time when it would be permitted to sell.Thus, the Fund may not be able to obtain as favorable a price as that prevailing at the time of the decision to sell.The Fund may also acquire securities through private placements under which it may agree to contractual restrictions on the resale of such securities.Such restrictions might prevent their sale at a time when such sale would otherwise be desirable.Under normal market conditions, the Sub-Adviser does not intend to invest more than 20% of the Fund’s Managed Assets in illiquid securities. Strategic Transactions and Derivatives.In addition to those derivative instruments described in more detail herein, the Fund may use certain strategies for investment purposes, such as earning income, obtaining investment exposure to the Fund’s principal investments, seeking to hedge various market risks inherent in the Fund’s portfolio or otherwise.These strategies may be executed through the use of derivative contracts.In the course of pursuing these investment strategies, the Fund may purchase and sell exchange-listed and OTC put and call options on securities, equity and fixed-income indices and other instruments, purchase and sell futures contracts and options on futures, enter into various transactions such as swaps, caps, floors or collars (collectively, all the above are called “Strategic Transactions”).Strategic Transactions may also include new techniques, instruments or 13 Table of Contents strategies that are permitted as regulatory changes occur.See “Investment Objectives and Policies—Other Investment Practices and Techniques—Strategic Transactions and Derivatives” and the Fund’s Statement of Additional Information. Foreign Currency Forward Contracts and Other Foreign Currency Transactions.The Fund may, but is not required to, enter into foreign currency exchange contracts for purposes of gaining exposure to the currency of an emerging market country or to hedge against fluctuations in foreign exchange rates.The Fund may conduct its foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign currency exchange market, or through entering into deliverable or non-deliverable forward contracts to purchase or sell foreign currencies.A forward contract involves an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract.These contracts are traded in the interbank market conducted directly between currency traders (usually large, commercial and investment banks) and their customers.A non-deliverable currency forward contract is a short-term forward contract on a thinly traded non-convertible foreign currency where the profit and loss is the difference between a specified exchange rate and the spot rate at the time of settlement. By entering into a forward contract for the purchase or sale, for a fixed amount of dollars or other currency, of the amount of foreign currency involved in the underlying security transactions, the Fund may be able to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar or other currency which is being used for the security purchase and the foreign currency in which the security is denominated during the period between the date on which the security is purchased or sold and the date on which payment is made or received.The Sub-Adviser also may from time to time utilize forward contracts for other purposes. The use of deliverable and non-deliverable forward contracts to purchase or sell foreign currencies is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions.If the Sub-Adviser is incorrect in its forecasts of currency values, interest rates and other applicable factors, the investment performance of the Fund would be unfavorably affected. Loans of Portfolio Securities. To increase income, the Fund may lend its portfolio securities to securities broker-dealers or financial institutions if (i) the loan is collateralized in accordance with applicable regulatory requirements and (ii) no loan will cause the value of all loaned securities to exceed 33 1/3% of the value of 14 Table of Contents the Fund’s total assets.If the borrower fails to maintain the requisite amount of collateral, the loan automatically terminates and the Fund could use the collateral to replace the securities while holding the borrower liable for any excess of replacement cost over the value of the collateral.As with any extension of credit, there are risks of delay in recovery and, in some cases, even loss of rights in collateral should the borrower of the securities fail financially.There can be no assurance that borrowers will not fail financially.On termination of the loan, the borrower is required to return the securities to the Fund, and any gain or loss in the market price during the loan would inure to the Fund.The Fund will receive amounts equivalent to any interest or other distributions paid on securities while they are on loan.The Fund will not be entitled to exercise any voting or other beneficial rights on loaned securities, but would have the right to call the loan in anticipation of an important vote to be taken among holders of the securities or of the giving or withholding of consent on a material matter affecting the investment. Temporary Defensive Investments.While the Fund does not intend to engage in market timing, the Fund may, for temporary defensive purposes, invest a substantial percentage of the Fund’s assets in investment grade debt securities, short term debt securities, cash and cash equivalents.During such defensive periods, the Fund may not achieve its investment objectives. Other Investments and Investment Strategies. The Fund may, but is not required to, utilize certain other investment strategies to seek to achieve the Fund’s investment objectives. See “Investment Objectives and Policies—Other Investments and Investment Strategies.” Management of the Fund Claymore Advisors, LLC, a wholly-owned subsidiary of Claymore Group, Inc., acts as the Fund’s investment adviser pursuant to an advisory agreement with the Fund (the “Advisory Agreement”).As compensation for its services, the Fund pays the Investment Adviser a fee, payable monthly, in an annual amount equal to [ ]% of the Fund’s average daily Managed Assets. “Managed Assets” means the total assets of the Fund, including the assets attributable to the proceeds from any borrowings or other forms of Financial Leverage, minus liabilities, other than liabilities related to any Financial Leverage. As of [ ], , Claymore entities have provided supervision, management, servicing or distribution on approximately $billion in assets through closed-end funds, unit investment trusts, mutual funds, separately managed accounts and exchange-traded funds. [ ]serves as the Fund’s investment sub-adviser pursuant to an investment sub-advisory agreement between the Investment Adviser and the Sub-Adviser (the “Sub-Advisory Agreement”), and is responsible for the day-to-day management of 15 Table of Contents the Fund’s portfolio.As compensation for its services, the Investment Adviser pays the Sub-Adviser a fee, payable monthly, in an annual amount equal to [ ]% of the Fund’s average daily Managed Assets.The Sub-Adviser is newly organized and has not acted previously as an investment adviser to an investment company. Distributions The Fund intends to distribute quarterly all or a portion of its investment company taxable income to holders of Common Shares.In addition, the Fund intends to distribute any net long-term capital gain to holders of Common Shares annually.It is expected that the initial distribution to holders of the Fund’s Common Shares will be declared within approximately [ ] days after completion of this offering and that such distribution will be paid approximately [ ] days after completion of this offering.See “Distributions.” The Fund expects that distributions paid on the Common Shares will consist primarily of (i) investment company taxable income, which includes, among other things, ordinary income, short-term capital gain and income from certain hedging and interest rate transactions and (ii) long-term capital gain (gain from the sale of a capital asset held longer than one year).The Fund cannot assure you as to what percentage of the dividends paid on the Common Shares, if any, will consist of long-term capital gains or qualified dividend income, which are taxed at lower rates for individuals than ordinary income. To permit the Fund to maintain more stable quarterly distributions, the Fund may initially distribute less than the entire amount of the net investment income earned in a particular period.The undistributed net investment income may be available to supplement future distributions.As a result, the distributions paid by the Fund for any particular quarterly period may be more or less than the amount of net investment income actually earned by the Fund during the period, and the Fund may have to sell a portion of its investment portfolio to make a distribution at a time when independent investment judgment might not dictate such action.Undistributed net investment income is included in the Common Shares’ net asset value, and, correspondingly, distributions from net investment income will reduce the Common Shares’ net asset value. Unless an election is made to receive distributions in cash, Common Shareholders will automatically have all distributions reinvested in common shares through the Fund’s Dividend Reinvestment Plan.See “Dividend Reinvestment Plan.” Listing and Symbol The Fund anticipates that its common shares will be listed on the New York Stock Exchange (the “NYSE”), subject to notice of issuance.The trading or “ticker” symbol of the Common Shares is “[AIC].” Risks No Operating History.The Fund is a newly organized, diversified, closed-end management investment company with no operating history. 16 Table of Contents Not a Complete Investment Program.The Fund is intended for investors seeking a total return, through a combination of capital appreciation and current income and current gains.The Fund is not meant to provide a vehicle for those who wish to play short-term swings in the stock market.An investment in the Common Shares of the Fund should not be considered a complete investment program.Each Common Shareholder should take into account the Fund’s investment objectives as well as the Common Shareholder’s other investments when considering an investment in the Fund. Investment and Market Discount Risk.An investment in the Fund’s Common Shares is subject to investment risk, including the possible loss of the entire amount that you invest.An investment in Common Shares represents an indirect investment in the securities owned by the Fund.The value of these securities, like other market investments, may move up or down, sometimes rapidly and unpredictably.Your Common Shares at any point in time may be worth less than what you invested, even after taking into account the reinvestment of Fund dividends and distributions.In addition, shares of closed-end management investment companies frequently trade at a discount from their net asset value.This risk is a separate and distinct from the risk that the Fund’s NAV could decrease as a result of its investment activities and may be greater for investors expecting to sell their Common Shares in a relatively short period following the completion of this offering.The shares of the Fund were designed primarily for long-term investors, and investors in the Common Shares should not view the Fund as a vehicle for trading purposes. Risks of Investing in Chinese Companies.Investments in Chinese companies involve certain risks and special considerations not typically associated with investments in the United States, such as greater government control over the economy, political and legal uncertainty, currency fluctuations or blockage, the risk that the Chinese government may decide not to continue to support economic reform programs and privatizations of Chinese companies and industries and the risk of nationalization or expropriation of assets. Additionally, the Chinese securities markets are emerging markets characterized by a relatively small number of equity issues and relatively low trading volume, resulting in substantially less liquidity and greater price volatility. Moreover, information available about Chinese companies may not be as complete, accurate or timely as information about listed U.S. companies. Despite the fact that investments in Chinese companies may present risks often associated with investments in emerging-market countries, China may be entering into a maturing economic phase and investments in Chinese companies may therefore not present the same opportunities for capital appreciation as investments in other emerging-market economies. 17 Table of Contents See “Appendix A—Geographic, Political and Economic Developments in the People’s Republic of China” for more information on China, including its economy and stock and foreign exchange markets. Political and Economic Factors.The laws, regulations, policies and political and economic climate in China may change with little or no advance notice.Any such change could adversely affect market conditions and the performance of the Chinese economy and, thus, the value of securities in the Fund’s portfolio. Since 1949, the People’s Republic of China has been a socialist state controlled by the Communist party. China has only recently opened up to foreign investment and has only begun to permit private economic activity. There is no guarantee that the Chinese government will not revert from its current open-market economy to the economic policy of central planning that it implemented prior to 1978. The Chinese government continues to be an active participant in many economic sectors through ownership positions and regulation. The allocation of resources in China is subject to a high level of government control. The Chinese government strictly regulates the payment of foreign currency denominated obligations and sets monetary policy. Through its policies, the government may provide preferential treatment to particular industries or companies. The policies set by the government could have a substantial effect on the Chinese economy and the Fund’s investments. The Chinese economy is export-driven and highly reliant on trade. The performance of the Chinese economy may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency and balance of payments position. Adverse changes to the economic conditions of its primary trading partners, such as the United States, Japan and South Korea, would adversely impact the Chinese economy and the Fund’s investments. China has been transitioning to a market economy since the late seventies, reaffirming its economic policy reforms through five-year programs, the latest of which (for 2006 through 2010) was approved in March 2006. Under the economic reforms implemented by the Chinese government, the Chinese economy has experienced tremendous growth, developing into one of the largest and fastest growing economies in the world. There can be no assurance, however, that such growth will be sustained in the future. Moreover, the slowdown in other major economies of the world, such as the United States, the European Union and certain Asian countries, may adversely affect economic growth in China. An economic downturn in China would adversely impact the Fund’s investments. 18 Table of Contents Inflation.Economic growth in China has also historically been accompanied by periods of high inflation. Recently, the Chinese government has implemented various measures to control inflation, including tightening the money supply by raising interest rates. If these measures do not succeed, and if inflation were to worsen, the performance of the Chinese economy and the Fund’s investments could be negatively impacted. Tax Changes.The Chinese system of taxation is not as well settled as that of the United States. Changes in the Chinese tax system may have retroactive effects. Nationalization and Expropriation.After the formation of the Chinese socialist state in 1949, the Chinese government renounced various debt obligations and nationalized private assets without providing any form of compensation. There can be no assurance that the Chinese government will not take similar actions in the future. Accordingly, an investment in the Fund involves a risk of a total loss. Hong Kong Policy.As part of Hong Kong’s transition from British to Chinese sovereignty in 1997, China agreed to allow Hong Kong to maintain a high degree of autonomy with regard to its political, legal and economic systems for a period of at least 50 years. China controls matters that relate to defense and foreign affairs. Under the agreement, China does not tax Hong Kong, does not limit the exchange of the Hong Kong dollar for foreign currencies and does not place restrictions on free trade in Hong Kong. However, there is no guarantee that China will continue to honor the agreement, and China may change its policies regarding Hong Kong at any time. Any such change could adversely affect market conditions and the performance of the Chinese economy and, thus, the value of securities in the Fund’s portfolio. Chinese Securities Markets.The securities markets in China and Hong Kong have a limited operating history and are not as developed as those in the United States. These markets tend to be smaller in size, have less liquidity and have greater volatility than markets in the United States and some other countries. In addition, there is less regulation and monitoring of Chinese and Hong Kong securities markets and the activities of investors, brokers and other participants than in the United States. Accordingly, issuers of securities in China and Hong Kong are not subject to the same degree of regulation as are U.S. issuers with respect to such matters as insider trading rules, tender offer regulation, stockholder proxy requirements and the requirements mandating timely disclosure of information. Stock markets in mainland China are in the process of change and further development. This may lead to trading volatility, difficulty in the settlement and recording of transactions and difficulty in interpreting and applying the relevant regulations if the Fund were to invest in securities listed on mainland China securities exchanges.Developments relating to or disruptions affecting the Chinese securities exchanges may indirectly impact the market for Chinese H-Shares and N-Shares. 19 Table of Contents Available Disclosure About Chinese Companies.Disclosure and regulatory standards in emerging market countries, such as China, are in many respects less stringent than U.S. standards. While issuers of H-Shares and N-Shares must meet the listing standards of the exchanges on which they are traded, there may be substantially less publicly available information about Chinese issuers than there is about U.S. issuers. Therefore, disclosure of certain material information may not be made, and less information may be available to the Fund and other investors than would be the case if the Fund’s investments were restricted to securities of U.S. issuers. Chinese issuers are subject to accounting, auditing and financial standards and requirements that differ, in some cases significantly, from those applicable to U.S. issuers. In particular, the assets and profits appearing on the financial statements of a Chinese issuer may not reflect its financial position or results of operations in the way they would be reflected had such financial statements been prepared in accordance with generally accepted accounting principals. Chinese Corporate and Securities Law.The Fund’s rights with respect to its investments in securities of Chinese companies may not be governed by U.S. law, and may be governed by Chinese law. China operates under a civil law system, in which court precedent is not binding. The law is controlled exclusively through written statutes. Because there is no binding precedent to interpret existing statutes, there is uncertainty regarding the implementation of existing law. Legal principles relating to corporate affairs and the validity of corporate procedures, directors’ fiduciary duties and liabilities and stockholders’ rights often differ from those that may apply in the United States and other countries. Chinese laws providing protection to investors, such as laws regarding the fiduciary duties of officers and directors, are undeveloped and will not provide investors, such as the Fund, with protection in all situations where protection would be provided by comparable law in the United States. China lacks a national set of laws that addresses all issues that may arise with regard to a foreign investor such as the Fund.It may therefore be difficult for the Fund to enforce its rights as an investor under Chinese corporate and securities laws, and it may be difficult or impossible for the Fund to obtain a judgment in court. Moreover, as Chinese corporate and securities laws continue to develop, these developments may adversely affect foreign investors, such as the Fund. Investment and Repatriation Restrictions.Foreign investment in the securities of China companies is restricted or controlled to varying degrees. These restrictions or controls may at times limit or preclude foreign investment in certain China companies and industries and 20 Table of Contents may increase the Fund’s costs and expenses. If foreign investment is banned in respect of an industry in which relevant Chinese issuers are conducting their business, such restrictions may negatively affect the Fund’s ability to achieve its investment objective. The Chinese government may require prior government approval for foreign investment or limit the amount of investment by foreign persons in a particular company or limit investment by foreign persons to only a specific class of securities of a company. In addition, China restricts investment opportunities in issuers or industries deemed important to national interests. China requires government approval for the repatriation of capital following the liquidation of an investment. If there is a deterioration in China's balance of payments or for other reasons, China may impose temporary restrictions on foreign capital remittances abroad. The Fund could be adversely affected by delays in, or a refusal to grant, any required governmental approval for repatriation of capital or income, as well as by the application of any additional restrictions on investments by the Fund. The Fund intends to distribute annually substantially all of its investment company taxable income and net capital gain.However, if the Fund is restricted from repatriating funds on a timely basis, it may be unable to distribute 90% of its investment company taxable income and, as a result, would fail to qualify for the favorable U.S. federal income tax treatment otherwise afforded to regulated investment companies by the Internal Revenue Code of 1986, as amended.In that case, the Fund would be treated as a corporation subject to U.S. federal income tax, thereby subjecting any income earned by the Fund to tax at the corporate level at a 35% rate, and when such income is distributed, to a further tax at the shareholde r level to the extent of the Fund’s current or accumulated earnings. Investments in Companies That May Have Relationships with Governments Considered to be State Sponsors of Terrorism.From time to time, certain of the companies in which the Fund expects to invest may operate in, or have dealings with, countries subject to sanctions or embargoes imposed by the U.S. government and the United Nations, countries identified by the U.S. government as state sponsors of terrorism and/or governments that otherwise have policies in conflict with the U.S. government. A company may suffer damage to its reputation if it is identified as a company which operates in, or has dealings with, countries subject to sanctions or embargoes imposed by the U.S. government and the United Nations and/or countries identified by the U.S. government as state sponsors of terrorism. As an investor in such companies, the Fund will be then the Fund will be subject to the risk that these companies' reputation and price in the market will be adversely affected by such relationship. 21 Table of Contents Foreign Exchange Control.The Chinese government heavily regulates the domestic exchange of foreign currencies within China. Chinese law requires that all domestic transactions must be settled in renminbi, places significant restrictions on the remittance of foreign currency and strictly regulates currency exchange from renminbi. Under applicablle regulations, Chinese corporations may only purchase foreign currencies through government approved banks. Chinese companies must receive approval from the Chinese government before investing in capital account items, including direct investments and loans, and must thereafter maintain separate foreign exchange accounts for the capital items. Foreign investors may only exchange foreign currencies at specially authorized banks after complying with documentation requirements. These restrictions may adversely affect the Fund and its investments. The international community has requested that China ease its restrictions on currency exchange, but it is unclear whether the Chinese government will change its policy. Foreign Currency Considerations. The Fund’s assets may be invested in securities denominated in Hong Kong dollars and the Fund may hold cash and cash equivalents denominated in such currency.Income received by the Fund may be in Hong Kong dollars.Meanwhile, the Fund will compute and expects to distribute its income in U.S. dollars, and the computation of income will be made on the date that the income is earned by the Fund at the foreign exchange rate in effect on that date. Therefore, if the value of the Hong Kong dollar falls relative to the U.S. dollar between the earning of the income and the time at which the Fund converts the Hong Kong dollars to U.S. dollars, the Fund may be required to liquidate certain positions in order to make distributions if the Fund has insufficient cash in U.S. dollars to meet distribution requirements under the Code. The liquidation of investments, if required, may also have an adverse impact on the Fund’s performance. Furthermore, the Fund may incur costs in connection with conversions between U.S. dollars and Hong Kong dollars. Foreign exchange dealers realize a profit based on the difference between the prices at which they are buying and selling various currencies. Thus, a dealer normally will offer to sell a foreign currency to the Fund at one rate, while offering a lesser rate of exchange should the Fund desire immediately to resell that currency to the dealer. The Fund will conduct its foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign currency exchange market, or through entering into forward, futures or options contracts to purchase or sell foreign currencies. Issuers of H-Shares currently pay dividends and distributions in Hong Kong dollars and the issuers of N-Shares currently pay dividends and distributions in U.S. dollars. However, the ability of such issuers to pay dividends and distributions in Hong Kong dollars or U.S. dollars is related to their ability to generate from their operations revenues denominated in such currencies or in currencies 22 Table of Contents convertible into such currencies, which may in turn be dependent upon the ability of these issuers to export their goods or services for payment in such currencies. Issuers of H-Shares and N-Shares may also be able to convert renminbi revenues derived from their domestic operations into Hong Kong dollars or U.S. dollars in order to pay dividends and distributions in Hong Kong dollars or U.S. dollars, which be impacted by currency exchange controls and conditions in foreign currency markets. Foreign Currency Transactions.The Fund may seek to protect the value of some portion or all of its portfolio holdings against currency risks by engaging in hedging transactions. Currency hedging transactions involve special risks, including possible default by the other party to the transaction, illiquidity and, to the extent the Sub-Adviser’s view as to certain market movements is incorrect, the risk that the use of hedging could result in losses greater than if they had not been used. The use of currency transactions could result in the Fund’s incurring losses as a result of the imposition of exchange controls, suspension of settlements or the inability to deliver or receive a specified currency.While the Fund will generally invest in securities denominated in Hong Kong dollars and U.S. dollars, the Fund may indirectly be exposed to renminbi foreign exchange risk.Currently, there is no market in which the Fund may engage in hedging transactions to minimize renminbi foreign exchange risk, and there can be no guarantee that instruments suitable for hedging renminbi foreign exchange risk will be available at any time in the future. Chinese Real Estate Companies.The Fund intends to initially invest approximately 15% of its Managed Assets in securities of companies whose primary business involves Chinese real estate .In addition to the risks of investments in China, generally, such investments may be subject to additional risks.See “Risks—Risks of Investing in Chinese Companies—Chinese Real Estate Companies.” Foreign Securities Risk.In addition to the Fund’s investment in Chinese companies, the China-Linked International Sub-Portfolio will invest in securities of non-U.S. issuers located throughout the world.Investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S.issuers.These risks may include: ·less information about non-U.S.issuers or markets may be available due to less rigorous disclosure or accounting standards or regulatory practices; ·many non-U.S.markets are smaller, less liquid and more volatile.In a changing market, the Sub-Adviser may not be able to sell the Fund’s portfolio securities at times, in amounts and at prices it considers desirable; 23 Table of Contents ·an adverse effect of currency exchange rates or controls on the value of the Fund’s investments; ·the economies of non-U.S.countries may grow at slower rates than expected or may experience a downturn or recession; ·economic, political and social developments may adversely affect the securities markets; and ·withholding and other non-U.S.taxes may decrease the Fund’s return. Investing in securities of issuers in emerging markets entails all of the risks of investing in securities of non-U.S. issuers to a heightened degree. Emerging market countries generally include nationsother than the United States, Canada, Japan, Australia, New Zealand and most countries located in Western Europe. These heightened risks include: (i) greater risks of expropriation, confiscatory taxation, nationalization, and less social, political and economic stability; (ii) the smaller size of the markets for such securities and a lower volume of trading, resulting in lack of liquidity and in price volatility; and (iii) certain national policies which may restrict the Fund’s investment opportunities including restrictions on investing in issuers or industries deemed sensitive to relevant national interests. See “Risks — Foreign Securities Risk.” Currency Risk.In addition to the Fund’s investments in Chinese securities denominated in Hong Kong dollars, the China-Linked International Sub-Portfolio will invest in securities denominated in various foreign currencies.Because the Fund may invest in securities denominated or quoted in currencies other than the U.S. dollar, changes in foreign currency exchange rates may affect the value of securities owned by the Fund, the unrealized appreciation or depreciation of investments and gains on and income from investments.Currencies of certain countries may be volatile and therefore may affect the value of securities denominated in such currencies, which means that the Fund’s net asset value could decline as a result of changes in the exchange rates between foreign currencies and the U.S. dollar.In addition, the Fund may enter into foreign currency transactions in an attempt to enhance total return which may further expose the Fund to the risks of foreign currency movements and other risks. Common Stock Risk.The Fund may invest in common stocks.Investments in common stocks involve common stock risk, which is the risk that common stocks and similar equity securities held by the Fund will fall in value due to general market, political or economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, and the particular circumstances and performance of individual companies whose securities the Fund holds.For example, an adverse event, such as an unfavorable earnings report, may depress the value of equity 24 Table of Contents securities of an issuer held by the Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks and other equity securities held by the Fund.In addition, common stock of an issuer in the Fund’s portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition.While broad market measures of common stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns. Preferred Securities Risk.There are special risks associated withinvesting in preferred securities, including risks related to deferral,non-cumulative dividends, subordination, liquidity, limited voting rights andspecial redemption rights.See “Risks—Preferred Securities Risks.” Convertible Securities Risk.The Fund may invest in convertible securities.Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality.The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline.However, the convertible security’s market value tends to reflect the market price of the common stock of the issuing company when that stock price is greater than the convertible security’s “conversion price.” The conversion price is defined as the predetermined price at which the convertible security could be exchanged for the associated stock.As the market price of the underlying common stock declines, the price of the convertible security tends to be influenced more by the yield of the convertible security.However, convertible securities rank below debt obligations of the same issuer in order of preference or priority in the event of a liquidation and are typically unrated or rated lower than such debt obligations. Option Strategy Risks.There are various risks associated with the Option Strategy.The purchaser of an index call option written (sold) by the Fund has the right to any appreciation in the cash value of the index over the exercise price up to and including the expiration date.Therefore, as the writer of an index call option, the Fund forgoes, during the term of the option, the opportunity to profit from increases in the market value of the equity securities held by the Fund with respect to which the option was written (to the extent that their performance is correlated with that of the index) above the sum of the premium and the exercise price of the call.However, the Fund has retained the risk of loss (net of premiums received) should the price of the Fund’s portfolio securities decline. The Sub-Adviser will attempt to maintain for the Fund written option positions on equity indices whose price movements, taken in the aggregate, are correlated with the price movements of the common 25 Table of Contents stocks and other investments held in the Fund’s portfolio.There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives.A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful because of market behavior or unexpected events. The Option Strategy involves significant risk that the initial value and/or changes in value of the indices underlying the Fund’s written call options positions will not correlate closely with the initial value and/or changes in the value of securities held in the Fund’s portfolio.To the extent that there is a lack of correlation, movements in the indices underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from the receipt of options premiums and may be significant.In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions.Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size and strike price, the terms of OTC options generally are established through negotiation between the parties to the options contract.This type of arrangement allows the purchaser and writer greater flexibility to tailor the option to their needs.OTC options are available for a greater variety of securities, and in a wider range of expiration dates and exercise prices than exchange traded options.However, unlike exchange traded options, which are issued and guaranteed by a regulated intermediary, such as the OCC, OTC options are entered into directly with the counterparty.Unless the counterparties provide for it, there is no central clearing or guaranty function for an OTC option.Therefore, OTC options are subject to the risk of default or non-performance by the counterparty.Accordingly, the Sub-Adviser must assess the creditworthiness of the counterparty to determine the likelihood that the terms of the option will be satisfied.There can be no assurance that a continuous liquid secondary market will exist for any particular OTC option at any specific time.As a result, the Fund may be able unable to enter into closing sale transactions with respect to OTC options. Risks of Purchasing Securities in Initial Public Offerings.The Fund may purchase securities of companies in initial public offerings or shortly after those offerings are complete. Special risks associated with these securities may include a limited number of shares available for trading, lack of a trading history, lack of investor 26 Table of Contents knowledge of the issuer, and limited operating history. These factors may contribute to substantial price volatility for the shares of these companies. Such volatility can affect the value of the Fund’s investment in other funds that invest in these shares. The limited number of shares available for trading in some initial public offerings may make it more difficult for the Fund to buy or sell significant amounts of shares without an unfavorable effect on prevailing market prices. In addition, some issuers making initial public offerings are involved in relatively new industries or lines of business, which may not be widely understood by investors. Some of these issuers may be undercapitalized or regarded as developmental stage companies, without revenues or operating income, or the near-term prospects of achieving revenues or operating income. Industry Concentration Risk.The Fund may invest up to 25% of its total assets in the securities of companies principally engaged in a single industry or group of industries. In the event the Fund makes substantial investments in a single industry or group of industries, the Fund would become more susceptible to adverse economic or regulatory occurrences affecting that industry. Smaller Capitalization Risk.Certain of the issuers in which the Fund may invest may have comparatively smaller capitalizations.The general risks associated with equity securities are particularly pronounced for securities issued by companies with smaller market capitalizations.These companies may have limited product lines and markets, as well as shorter operating histories, less experienced management and more limited financial resources than largercompanies and may be more vulnerable to adverse general market or economic developments.Investments in smaller companies may be less liquid than those of larger companies and may experience greater price fluctuations than investments in larger companies.In addition, securities of smaller capitalization companies may not be widely followed by the investment community, which may result in reduced demand for these securities. Inflation and Deflation Risk.Inflation risk is the risk that the value of assets or income from investments will be worth less in the future as inflation decreases the value of money.As inflation increases, the real value of the Common Shares and distributions thereon can decline.Deflation risk is the risk that prices throughout the economy decline over time, which may have an adverse effect on the market valuation of companies, their assets and revenues.In addition, deflation may have an adverse effect on the creditworthiness of issuers and may make issuer default more likely, which may result in a decline in the value of the Fund’s portfolio. Derivatives Risk.The Fund may, but is not required to, participate in certain derivative transactions.Such transactions entail certain execution, market, liquidity, hedging, counterparty and tax risks.Participation in the options or futures markets involves investment 27 Table of Contents risks and transaction costs to which the Fund would not be subject absent the use of these strategies.If the Sub-Adviser’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies.See “Risks—Derivatives Risks.” Illiquid Securities Risk.The Fund may invest in securities for which there is no readily available trading market or are otherwise illiquid.It may be difficult to sell such securities at a price representing the fair value and where registration is required, a considerable period may elapse between a decision to sell the securities and the time when the Fund would be permitted to sell. Other Investment Companies and Pooled Investment Vehicle Risk.As a stockholder in an investment company or other pooled investment vehicle, the Fund will bear its ratable share of that investment company’s expenses, and would remain subject to payment of the Fund’s investment management fees with respect to the assets so invested.Common Shareholders would therefore be subject to duplicative expenses to the extent that the Fund invests in other investment companies or other pooled investment vehicles.In addition, the securities of other investment companies or other pooled investment vehicles may also be leveraged and will therefore be subject to additional risks associated with the use of financial leverage. Portfolio Turnover Risk.Portfolio turnover rate is not considered a limiting factor in the execution of investment decisions for the Fund and may vary greatly from year to year.A higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Fund.High portfolio turnover may result in an increased realization of net short-term capital gains by the Fund which, when distributed to Common Shareholders, will be taxable as ordinary income.See “Taxation.” Management Risk.The Fund is subject to management risk because it is an actively managed portfolio.In managing the Fund’s portfolio of securities, the Sub-Adviser will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Furthermore, the Sub-Adviser is newly organized and has not acted previously as an investment adviser to an investment company. Dependence on Key Personnel.Although the Sub-Adviser believes it has other experienced senior personnel, the Sub-Adviser is dependent upon the expertise of Burton Malkiel, Chief Investment Officer of the Sub-Adviser, in providing advisory services with respect to the Fund's investments. If the Sub-Adviser were to lose the services of Mr. Malkiel, its ability to service the Fund could be adversely affected. There can be no assurance that asuitable replacement could be found for Mr. Malkiel in the event of his death, resignation, retirement or inability to act on behalf of the Sub-Adviser. 28 Table of Contents Current Developments.As a result of the terrorist attacks on the World Trade Center and the Pentagon on September 11, 2001, some of the U.S.securities markets were closed for a four-day period.These terrorist attacks, the war in Iraq and its aftermath and other geopolitical events have led to, and may in the future lead to, increased short-term market volatility and may have long-term effects on U.S.and world economies and markets.Similar events in the future or other disruptions of financial markets could affect interest rates, securities exchanges, auctions, secondary trading, rating, credit risk, inflation and other factors relating to the Common Shares. Anti-Takeover Provisions in the Fund’s Governing Documents The Fund’s Agreement and Declaration of Trust and Bylaws (the “Governing Documents”) include provisions that could limit the ability of other entities or persons to acquire control of the Fund or convert the Fund to an open-end fund.These provisions could have the effect of depriving the Common Shareholders of opportunities to sell their Common Shares at a premium over the then-current market price of the Common Shares.See “Anti-Takeover and Other Provisions in the Fund’s Governing Documents” and “Risks—Anti-Takeover Provisions.” Custodian, Transfer Agent, Dividend Disbursing Agent and Administrator The Bank of New York Mellon serves as the custodian of the Fund’s assets pursuant to a custody agreement.Under the custody agreement, the custodian holds the Fund’s assets in compliance with the 1940 Act.For its services, the custodian will receive a monthly fee based upon, among other things, the average value of the total assets of the Fund, plus certain charges for securities transactions.The Bank of New York Mellon also serves as the Fund’s dividend disbursing agent, agent under the Fund’s Automatic Dividend Reinvestment Plan (the “Plan Agent”), transfer agent and registrar with respect to the Common Shares of the Fund. Claymore Advisors, LLC serves as the Fund’s administrator.Pursuant to an administration agreement with the Fund, Claymore Advisors, LLC provides certain administrative, bookkeeping and accounting services to the Fund. 29 Table of Contents SUMMARY OF FUND EXPENSES The purpose of the table and the example below is to help you understand the fees and expenses that you, as a Common Shareholder, would bear directly or indirectly.. Shareholder Transaction Expenses Sales load (as a percentage of offering price) 4.50%(1) Offering expense borne by the Fund (as a percentage of offering price)(2) 0.20% Dividend Reinvestment Plan Fees(3) None Annual Expenses Percentage of Net Assets Attributable to Common Shares Management Fees [·]% Other expenses(4) [·]% [Acquired Fund Fees and Expenses] [·]% Total annual expenses [·]% (1) The Investment Adviser and the Sub-Adviser (and not the Fund) have agreed to pay from their own assets a structuring fee to [].The Investment Adviser and the Sub-Adviser (and not the Fund) also may pay from their own assets a marketing and structuring fee, additional compensation or a sales incentive fee certain qualifying Underwriters in connection with the offering; provided, however, that such additional fees paid to [], together with the partial reimbursement of expenses to the underwriters discussed above and the payment to Claymore Securities, Inc. discussed in footnote (3) below, shall not exceed 4.5% of the total price to the public of the common shares sold in this offering.See “Underwriting.” (2) The Investment Adviser and Sub-Adviser have agreed to pay (i) all of the Fund’s organizational costs and (ii) offering costs of the Fund (other than sales load) that exceed $.04 per common share (0.20% of the offering price).Assuming an offering of [·]common shares for $[·] million, the total offering costs are estimated to be $[·], all of which will be borne by the Fund.To the extent that aggregate offering expenses are less than $0.04 per common share, up to [0.15]% of the public offering price of the securities sold in this offering, up to such expense limit, will be paid to Claymore Securities, Inc. as reimbursement for the distribution services it provides to the Fund.Claymore Securities, Inc. is an affiliate of the Investment Adviser.See “Underwriting” (3) You will pay brokerage charges if you direct the Plan Agent to sell your Common Shares held in a dividend reinvestment account.See “Automatic Dividend Reinvestment Plan.” (4) The “Other expenses” shown in the table and related footnotes are based on estimated amounts for the Fund’s first year of operations unless otherwise indicated and assume that the Fund issues approximately [·] Common Shares.If the Fund issues fewer Common Shares, all other things being equal, the Fund’s expense ratio as a percentage of net assets would increase. Example As required by relevant Securities and Exchange Commission regulations, the following examples illustrate the expenses (including the sales load of $45 and estimated expenses of this offering of $2.00) that you would pay on a $1,000 investment in Common Shares, assuming (1) “Total annual expenses” of [·]% of net assets attributable to Common Shares and (2) a 5% annual return*: 1 Year 3 Years 5 Years 10 Years Total Expenses Incurred $[·] $[·] $[·] $[·]] 30 Table of Contents * The example should not be considered a representation of future expenses or returns.Actual expenses may be higher or lower than those assumed.Moreover, the Fund’s actual rate of return may be higher or lower than the hypothetical 5% return shown in the example.The example assumes that the estimated “Other expenses” set forth in the Annual Expenses table are accurate and that all dividends and distributions are reinvested at net asset value. 31 Table of Contents THE FUND Claymore China Strategy Fund (the “Fund”) is a newly-organized, diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund was organized as a statutory trust on September 13, 2007, pursuant to a Certificate of Trust, and is governed by the laws of the State of Delaware.As a newly-organized entity, the Fund has no operating history.Its principal office is located at 2455 Corporate West Drive, Lisle, Illinois 60532, and its telephone number is (800) 345-7999. Claymore Advisors, LLC (the “Investment Adviser”) serves as the Fund’s investment adviser.[ ](the “Sub-Adviser”) serves as the Fund’s investment sub-adviser and will be responsible for the day-to-day management of the Fund’s portfolio of securities. USE OF PROCEEDS The net proceeds of the offering Common Shares will be approximately $($if the underwriters exercise the overallotment option in full) after payment of the estimated offering costs.The Fund will pay all of its offering costs up to $0.04 per Common Share, and the Investment Adviser and Sub-Adviser have agreed to pay (i) all of the Fund’s organizational costs and (ii) offering costs of the Fund (other than sales load) that exceed $0.04 per common share.The Fund will invest the net proceeds of the offering in accordance with its investment objective and policies as stated below.It is currently anticipated that the Fund will be able to invest substantially all of the net proceeds in accordance with its investment objective and policies within [three months] after the completion of the offering.Pending such investment, it is anticipated that the proceeds will be invested in U.S.government securities or high quality, short-term money market instruments. INVESTMENT OBJECTIVE AND POLICIES Investment Objective The Fund’s investment objective total return, through a combination of capital appreciation and current income and current gains.The Fund cannot ensure that it will achieve its investment objective. The Fund’s investment objective is considered non-fundamental and may be changed by the Board of Trustees without the approval of a majority of the outstanding voting securities (as defined in the 1940 Act) of the Fund. Investment Rational and Investment Strategy Since market-oriented reforms were initiated in 1978, China has successfully transformed itself from an agriculture-based economy into a manufacturing-based economy and from an economy almost entirely composed of state owned enterprises to one with increasing private ownership and market-based incentives. Real GDP growth in China has exceeded 9% per annum on average since 1997, and based on public economic forecasts, the Sub-Adviser expects rapid growth to continue.Listing and trading of Chinese company securities on the exchange markets in China and Hong Kong have grown significantly in recent years and continued privatization of state-owned enterprises as well as the development and listing of private enterprises provide attractive investment opportunities.The Sub-Adviser expects China to continue to increase its presence in global manufacturing and to further develop other industries, such as information technology, retail, tourism and financial services. 32 Table of Contents In addition, the Sub-Adviser believes that there are companies throughout the world (including the United States, Europe and other developed countries) whose businesses are linked with and offer significant exposure to the Chinese economy.The Sub-Adviser believes that these companies are well-positioned to take advantage of the prospective growth of the Chinese economy.The Fund will seek to participate in the prospective growth of the Chinese economy by pursuing a strategy that balances direct investment in China companies with indirect exposure to the Chinese economy through investment in China-Linked Companies.The Fund's sub-adviser believes that this strategy may serve to mitigate the risks of direct investment in China. Investment Policies The Fund will seek to achieve its investment objective by pursuing its strategy of investing in a diversified portfolio of securities of Chinese companies and China-Linked Companies.Under normal market conditions, the Fund will allocate at least 50% of its Managed Assets (as defined herein) to direct China investment through the Fund’s China Equities Strategy and China Real-Estate Strategy, as described below, and will allocate up to 50% of its Managed Assetsto investment to China-Linked Companies through the Fund’s China-Linked U.S. Equities Strategy and China-Linked International Equities Strategy, as described below. • China Equities Strategy.The Fund’s “China Equities Strategy” will consist of equity securities selected by the Sub-Adviser from the universe of issuers domiciled in China that are legally available to foreign investors.The Fund intends to initially invest primarily in securities of Chinese companies that are listed and traded on the Hong Kong Stock Exchange (“H-Shares” and “Red Chips”) or on the New York Stock Exchange or NASDAQ Stock Market (“N-Shares”). • China Real Estate Strategy.The Fund’s “China Real Estate Strategy” will consist of equity securities selected by the Sub-Adviser from the universe of publicly traded companies whose primary business involves Chinese real estate that are legally available to foreign investors, including Hong Kong listed real estate management and development companies. • China-Linked U.S. Equities Strategy.The Fund’s “China-Linked U.S. Equities Strategy” will consist of equity securities of U.S. issuers selected by the Sub-Adviser from a universe of companies with significant exposure to China.The Sub-Adviser will select companies that it expects to benefit from their exposure to China. • China-Linked International Equities Strategy.The Fund’s “China-Linked International Equities Strategy” will consist of equity securities of non-U.S. issuers selected by the Sub-Adviser from a universe of companies with significant exposure to China.The Sub-Adviser will select companies that it expects to benefit from their exposure to China. In constructing the Fund’s portfolio, the Sub-Adviser will utilize proprietary quantitative and qualitative analysis to screen the applicable universe of securities select the securities for investment by each strategy.The Sub-Adviser currently intends to maintain portfolio weightings for each portfolio security of 0.25%-5.00% of the Fund’s Managed Assets at the time of investment. The portfolio will be managed to seek to maximize after-tax returns.The Sub-Adviser will continually monitor the allocation of the Fund’s assets among strategies and will re-allocate the Fund’s portfolio on both a systematic and opportunistic basis, taking into account growth prospectus, return prospectus and the overall tax effects on the Fund. 33 Table of Contents In furtherance of the Fund’s investment objective, the Fund intends to engage in an option strategy of writing (selling) call options (the “Option Strategy”) on individual securities, stock indices, exchange traded funds (“ETFs”) or custom baskets of securities to seek to generate current gains from option premiums as a means to enhance distributions payable to holders of common shares. Under normal market conditions, the Fund will invest at least 80% of its Managed Assets among the Fund’s China and China-linked strategies. As an alternative to holding investments directly, the Fund may also seek to obtain or adjust investment exposure to its principal investment categories through the use of derivative instruments. Except as otherwise noted, all percentage limitations set forth in this prospectus apply immediately after a purchase or initial investment and any subsequent change in any applicable percentage resulting from market fluctuations does not require any action. Direct China Investment Under normal market conditions, the Fund will allocate at least 50% of its Managed Assets to direct China investments through the China Equities Strategy and China Real Estate Strategy.Initially the Sub-Adviser intends to allocate approximately 50% of the Fund’s Managed Assets to the China Equities Strategy and approximately 15% of the Fund’s Managed Assets to the China Real-Estate Strategy. Such allocations may vary significantly over time, as the Sub-Adviser will actively monitor and re-allocate the Fund’s Managed Assets among strategies. China Equities Strategy The China Equities Strategy will consist of equity securities selected by the Sub-Adviser from the universe of issuers domiciled in China that are legally available to foreign investors.The universe of available companies include issuers with small, medium and large market capitalizations across a wide range of industries and sectors.The Fund intends to initially invest primarily in securities of Chinese companies that are listed and traded on the Hong Kong Stock Exchange (“H-Shares”) or on the New York Stock Exchange or NASDAQ Stock Market (“N-Shares”). China Real Estate Strategy The China Real Estate Strategy will consist of equity securities selected by the Sub-Adviser from the universe of publicly traded companies whose primary business involves Chinese real estate that are legally available to foreign investors.Currently, many of these issuers are real estate management and development companies listed on the Hong Kong Stock Exchange. Chinese Economy and Securities Market Since 1949, the People’s Republic of China has been a socialist state controlled by the Communist party. China has only recently opened up to foreign investment and has only begun to permit private economic activity. China has been transitioning to a market economy since the late 1970s, reaffirming its economic policy reforms through five-year programs, the latest of which (for 2006 through 2010) was approved in March 2006. Under the economic reforms implemented by the Chinese government, the Chinese economy has experienced tremendous growth, developing into one of the largest and fastest growing economies in the world.The Chinese government continues to be an active participant in many economic sectors through ownership positions and regulation.The Chinese economy is export-driven and highly reliant on trade. The performance of the Chinese economy may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross domestic product, 34 Table of Contents rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency and balance of payments position. See “Appendix A—Geographic, Political and Economic Developments in The People’s Republic of China.” Currently, there are two officially recognized securities exchanges in mainland China, the Shanghai Stock Exchange, which commenced trading on December 19, 1990, and the Shenzhen Stock Exchange, which commenced trading on July 3, 1991.The Shanghai and Shenzhen Stock Exchanges divide listed shares into two classes: “A-Shares,” which historically were available only to domestic investors, and “B-Shares,” which historically were available only to foreign investors. Since July 1993, a class of equity securities of Chinese companies known as “H-Shares” has traded on the Hong Kong Stock Exchange. Investments in Chinese companies involve certain risks and special considerations not typically associated with investments in the United States.See “Risks—Risks of Investing in Chinese Companies.” Types of Securities of Chinese Companies H-Shares.“H-Shares” are shares of companies incorporated in mainland China and listed on the Hong Kong Stock Exchange.Issuers of H-Shares must meet the listing and disclosure standards of the Hong Kong Stock Exchange.H-Shares are denominated and traded in Hong Kong dollars and are often the vehicle for extending a Chinese privatization transaction to foreign investors.As of [ ], there were [ ] H-Shares listed on the Hong Kong Stock Exchange. N-Shares.Certain Chinese companies have secondary listings on U.S. stock exchanges, including the New York Stock Exchange and the NASDAQ Stock Market, typically in the form of American Depositary Receipts (“ADRs”) or American Depositary Shares (“ADSs”).Such securities are commonly referred to as “N-Shares.”N-Shares are traded in U.S. dollars and must meet the listing requirements of the exchange on which they are traded.Depositary receipts may be issued as sponsored or unsponsored programs.In sponsored programs, an issuer makes arrangements to have its securities trade in the form of depositary receipts.In unsponsored programs, the issuer may not be directly involved in the creation of the program.Although regulatory requirements with respect to sponsored and unsponsored programs are generally similar, in some cases it may be easier to obtain financial information from an issuer that has participated in the creation of a sponsored program.Although depositary receipts are alternatives to purchasing the underlying foreign securities on foreign securities exchanges, they continue to be subject to many of the risks associated with investing directly in foreign securities. Red Chips.“Red Chip” stocks are shares of issuers that are incorporated in Hong Kong but have controlling Chinese shareholders, often Chinese governmental or quasi-governmental entities.Red Chip stocks are listed on the Hong Kong Stock Exchange and traded in Hong Kong dollars.Red Chip issuers must meet the listing and disclosure standards of the Hong Kong Stock Exchange. Such companies generally have a majority of their business operations in mainland China and are frequently organized as a vehicle for indirect listing of Chinese assets on the Hong Kong Stock Exchange. A-Shares and B-Shares.The Shanghai and Shenzhen Stock Exchanges divide listed shares into two classes: A-Shares and B-Shares. Both classes represent an ownership interest comparable to a share of common stock and all shares are entitled to substantially the same rights and benefits associated with ownership. Foreign investors have historically been unable to participate in the A-share market.B-Shares are denominated and traded in foreign currencies (U.S. dollars on the Shanghai Stock Exchange and Hong Kong dollars on the Shenzhen Stock Exchange) and were originally intended to be available only to foreign investors. 35 Table of Contents The Fund has no present intention to invest in the A-Shares or the B-Shares markets.The Sub-Adviser will continue to monitor the opportunities available to foreign investors should local investment restrictions and/or market constraints lessen or be removed, and the Fund may consider investment in the A-Shares or B-Shares markets should conditions improve for foreign investors. REITs.The China Real Estate Strategy may invest in real estate investment trusts (“REITs”) and other pooled real estate investment vehicles.REITs normally derive their income form rents or interest payments and may realize capital gains by selling properties that have appreciated in value. Other Chinese Securities.A number of Chinese companies are listed and traded on the Stock Exchange of Singapore.Many of these companies were founded and owned by private entrepreneurs and could not be listed on the Chinese domestic exchanges as priority is given to state owned companies.Several Chinese companies are also listed on the London Stock Exchange in the form of Global Depository Receipts (“GDRs”).Consistent with the Fund’s investment objective and policies, the Sub-Adviser may consider investments in any other types of securities of Chinese companies that are or become legally available to foreign investors. China-Linked Investments Under normal market conditions, the Fund will allocate up to 50% of its Managed Assets to investments in China-Linked Companies.Initially the Sub-Adviser intends to allocate approximately 17.5% of the Fund’s Managed Assets to the China-Linked U.S. Equities Strategy and approximately 17.5% of the Fund’s Managed Assets to the China-Linked International Equities Strategy. Such allocations may vary significantly over time, as the Sub-Adviser will actively monitor and re-allocate the Fund’s Managed Assets among strategies. The Fund considers “China-Linked Companies” to be those non-Chinese companies determined by the Sub-Adviser to offer significant exposure to the Chinese economy.Typically, the Sub-Adviser considers a China-Linked Company to be a company deriving meaningful revenue from operations in China and/or deriving meaningful costs advantages through utilization of China as a base of production. China-LinkedU.S. Equities Strategy The China-Linked U.S. Equities Strategy consists of equity securities of U.S. issuers selected by the Sub-Adviser from a broad universe of U.S. large, medium and small capitalization equities.The Sub-Adviser applies proprietary quantitative and qualitative analysis to screen this universe of stocks to identify U.S. companies with significant exposure to China.Using a variety of quantitative and qualitative techniques the Sub-Adviser will select for the China-Linked U.S. Equities Strategy issuers that it expects to benefit from exposure to China and that have the most significant levels of exposure to China relative to such companies’ overall businesses.Securities selected for the China-Linked U.S. Equities Strategy will be domiciled in the U.S. and will typically be traded on U.S. securities exchanges. China-Linked International Equities Strategy The China-Linked International Strategy consists of equity securities of non-U.S. issuers selected by the Sub-Adviser from a broad universe of large capitalization global developed and emerging market issuers.The Sub-Adviser applies proprietary quantitative and qualitative analysis to screen this universe of stocks to identify non-U.S. companies with significant exposure to China.Using a variety of 36 Table of Contents quantitative and qualitative techniques the Sub-Adviser will select for the China-Linked International Equities Strategy issuers that it expects to benefit from exposure to China and that have the most significant levels of exposure to China relative to such companies’ overall businesses.Securities selected for the China-Linked International Equities Strategy will be domiciled in countries throughout the world and will typically be traded on major international securities exchanges. Securities of China-Linked Companies Common Stocks.Common stock represents the residual ownership interest in the issuer and holders of common stock are entitled to the income and the increase in value of the assets and business of the issuer after all of its debt obligations and obligations to preferred stockholders are satisfied.Common stocks generally have voting rights.Common stocks fluctuate in price in response to many factors, including historical and prospective earnings of the issuer, the value of its assets, general economic conditions, interest rates, investor perceptions and market liquidity. Preferred Stocks.Preferred stock has a preference over common stock in liquidation (and generally as to dividends as well), but is subordinated to the liabilities of the issuer in all respects.As a general rule, the market value of preferred stock with a fixed dividend rate and no conversion element varies inversely with interest rates and perceived credit risk, while the market price of convertible preferred stock generally also reflects some element of conversion value.Because preferred stock is junior to debt securities and other obligations of the issuer, deterioration in the credit quality of the issuer will cause greater changes in the value of a preferred stock than in a more senior debt security with similarly stated yield characteristics.The market value of preferred stock will also generally reflect whether (and if so when) the issuer may force holders to sell their preferred shares back to the issuer and whether (and if so when) the holders may force the issuer to buy back their preferred shares. Convertible Securities.A convertible security is a preferred stock, bond or other security that may be converted into or exchanged for a prescribed amount of common stock or other security of the same or a different issuer within a particular period of time at a specified price or formula.A convertible security generally entitles the holder to receive the dividend paid on preferred stock until the convertible security matures or is redeemed, converted or exchanged.Before conversion, convertible securities generally have characteristics similar to both fixed income and equity securities.The value of convertible securities tends to decline as interest rates rise and, because of the conversion feature, tends to vary with fluctuations in the market value of the underlying securities.Convertible securities ordinarily provide a stream of income with generally higher yields than those of common stock of the same or similar issuers.Convertible securities generally rank senior to common stock in a corporation’s capital structure but are usually subordinated to comparable non-convertible securities.Convertible securities generally do not participate directly in any dividend increases or decreases of the underlying securities although the market prices of convertible securities may be affected by any dividend changes or other changes in the underlying securities. Depositary Receipts.In addition to direct investment in securities of non-U.S. issuers traded on foreign securities exchanges, the China-Linked International Equity Strategy may include investments in the form of ADRs,ADSs, GDRs, EDRs and other depositary receipts.ADRs are U.S. dollar-denominated receipts issued generally by domestic banks and represent the deposit with the bank of a security of a foreign issuer.GDRs and EDRs may be offered privately in the United States and also trade in public or private markets in other countries.Depositary receipts may be issued as sponsored or unsponsored programs.In sponsored programs, an issuer makes arrangements to have its securities trade in the form of depositary receipts.In unsponsored programs, the issuer may not be directly involved in the creation of the program.Although regulatory requirements with respect to sponsored and unsponsored programs are generally similar, in some cases it may be easier to 37 Table of Contents obtain financial information from an issuer that has participated in the creation of a sponsored program.Although depositary receipts are alternatives to purchasing the underlying foreign securities on foreign securities exchanges, they continue to be subject to many of the risks associated with investing directly in foreign securities. Option Strategy In furtherance of the Fund’s investment objectives, the Fund intends to engage in an Option Strategy of writing (selling) call options on individual securities, stock indices, exchange traded funds (“ETFs”) or custom baskets of securities to seek to generate current gains from option premiums as a means to enhance distributions payable to the holders of Common Shares. Under the Option Strategy, initially the Fund will write (sell) call options primarily on stock indices or ETFs.In implementing the Option Strategy, the Sub-Adviser will consider: (i) the risk profile of the Fund’s portfolio, (ii) market factors, such as current market levels and volatility, and (iii) options specific factors, such as premium/cost, exercise price and time to expiration.The Sub-Adviser will attempt to maintain for the Fund written call options positions on equity indices whose price movements, taken in the aggregate, are correlated with the price movements of the common stocks and other securities held in the Fund’s portfolio.The Option Strategy involves significant risk that the initial value and/or changes in value of the indices underlying the Fund’s written call options positions will not correlate closely with the initial value and/or changes in the value of securities held in the Fund’s portfolio.To the extent that there is a lack of correlation, movements in the indices underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from the receipt of options premiums and may be significant.The Fund cannot guarantee that the Option Strategy will be effective.See “Risks—Risks Associated with Writing Index Options.” The Fund also may utilize other option strategies, including writing call options on individual equity securities or custom baskets of securities depending on market conditions. Initially, the Fund intends to write call options having an aggregate national value of approximately 35% of the Fund’s Managed Assets.However, the Fund may write call options having an aggregate notional value equal to the value of the Fund’s Managed Assets.The Sub-Adviser will actively manage the Fund’s option positions and the amount of the notional value of the options as a percentage of the Fund’s Managed Assets may vary significantly over time based on market conditions. As the writer (seller) of a call option, the Fund receives the cash premium from the purchaser of the option and has the obligation, upon exercise of the option, to deliver the underlying security upon payment of the exercise price.Call options on indices operate similarly to options on securities.Options on an index give the holder the right to receive, upon exercise of the option, an amount of cash determined by reference to the value of the underlying index.The underlying index may be a broad-based index or a narrower market index.Unlike options on securities, settlements are in cash.If the purchaser exercises the index call option sold by the Fund, the Fund would pay the purchaser the difference between the cash value of the index and the exercise price, multiplied by a specific multiplier. The Fund may only write call options that are “covered.”The Fund will “cover” its writtenindex option positions by segregating liquid assets in an amount equal to the contract value of the index and/or by entering into offsetting positions. In writing options, the Fund sells the potential appreciation in the value of the security or index above the exercise price during the term of the option in exchange for the premium.While the Fund will receive premiums under the Option Strategy, the Fund gives up any potential increase in value of the 38 Table of Contents security or index above the exercise price specified in the written option through the expiration date of the option.The Fund will generally write (sell) index options that are “out-of-the-money” or “at-the-money” at the time of sale.Out-of-the-money call options are call options with an exercise price that is above the current cash value of the index and at-the-money call options are call options with an exercise price that is equal to the current cash value of the index.In addition to providing possible gains through premiums, out-of-the money index options allow the Fund to potentially benefit from appreciation in the equity securities held by the Fund to the extent the Fund’s portfolio is correlated with the applicable index, up to the exercise price.The Fund generally will write out-of-the-money call options where the exercise price is not more than [ ]% higher than the cash value of the index at the time of sale, although the Fund reserves the right to sell index options that are more deeply out-of-the-money as the Sub-Adviser deems necessary or appropriate based upon market conditions and other factors.The Fund also may sell index call options that are “in-the-money” (i.e., those with an exercise price below the cash value of the index at the time of sale) and will generally limit these to call options where the exercise price is not more than []% lower than the cash value of the index.The Fund may sell call options that are more deeply in-the-money as the Sub-Adviser deems necessary or appropriate based upon market conditions and other factors.When the prices of the equity index upon which a call option is written change, call options that were out-of-the-money when written may become in-the-money (i.e., the cash value of the index rises above the exercise price of the option), thereby increasing the likelihood that the options will be exercised and the Fund will be forced to pay the amount due on the contract upon the purchaser’s exercise of the option. The Fund will write (sell) both unlisted, over-the counter (OTC) call options and call options that are listed on U.S. or foreign options exchanges.Options listed on U.S. options exchanges are issued, guaranteed and cleared by the Options Clearing Corporation (“OCC”). Unlike exchange traded options, which are generallyissued and guaranteed by a regulated intermediary, OTC options are entered into directly with the counterparty. The Fund will write (sell) both “European style” options, which may be exercised by the buyer only upon their expiration date, and “American style” options, which may be exercised by the buyer at any point up to and including the expiration date.For conventional listed options, the option’s expiration date can be up to nine months from the date the options are first listed for trading.Longer-term options can have expiration dates up to three years from the date of listing.Initially, the Fund expects that it will write options with average terms to expiration of one month.The Fund reserves the right to sell options of both longer and shorter terms. Call options (excluding OTC and foreign-listed call options) on certain broad-based stock indicesgenerally qualify for treatment as “section 1256 contracts,” as defined in the Internal Revenue Code of 1986, as amended (the “Code”), on which capital gains and losses are generally treated as 60% long-term and 40% short-term regardless of holding period Other Investments and Investment Strategies Foreign Currency Forward Contracts and Other Foreign Currency Transactions The Fund may, but is not required to, enter into foreign currency exchange contracts for purposes of gaining exposure to the currency of an emerging market country or to hedge against fluctuations in foreign exchange rates.The Fund may conduct its foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign currency exchange market, or through entering into deliverable and non-deliverable forward contracts to purchase or sell foreign currencies.A forward contract involves an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the 39 Table of Contents time of the contract.These contracts are traded in the interbank market conducted directly between currency traders (usually large, commercial and investment banks) and their customers.A non-deliverable currency forward contract is a short-term forward contract on a thinly traded non-convertible foreign currency where the profit and loss is the difference between a specified exchange rate and the spot rate at the time of settlement.A forward contract generally has no deposit requirement, and no commissions are charged at any stage for trades. By entering into a forward contract for the purchase or sale, for a fixed amount of dollars or other currency, of the amount of foreign currency involved in the underlying security transactions, the Fund may be able to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar or other currency which is being used for the security purchase and the foreign currency in which the security is denominated during the period between the date on which the security is purchased or sold and the date on which payment is made or received. The Fund also may from time to time utilize forward contracts for other purposes.For example, they may be used to hedge a foreign security held in the portfolio or a security which pays out principal tied to an exchange rate between the U.S. dollar and a foreign currency, against a decline in value of the applicable foreign currency.They also may be used to lock in the current exchange rate of the currency in which those securities anticipated to be purchased are denominated.At times, the Fund may enter into ‘‘cross-currency’’ hedging transactions involving currencies other than those in which securities are held or proposed to be purchased are denominated. The Fund will not enter into forward contracts or maintain a net exposure to these contracts where the consummation of the contracts would obligate the Fund to deliver an amount of foreign currency in excess of the value of the Fund’s portfolio securities.When required by law, the Fund will segregate liquid assets in an amount equal to the net amounts of the Fund’s currency exposure under its forward contracts.The Fund may be limited in its ability to enter into hedging transactions involving forward contracts by the Code requirements relating to qualification as a regulated investment company. Although the Fund values its assets in terms of U.S. dollars, it does not intend to convert its holdings of foreign currencies into U.S. dollars on a daily basis.It will, however, do so from time to time, and investors should be aware of the costs of currency conversion.Although foreign exchange dealers do not charge a fee for conversion, they do realize a profit based on the spread between the prices at which they are buying and selling various currencies.Thus, a dealer may offer to sell a foreign currency to the Fund at one rate, while offering a lesser rate of exchange should the Fund desire to resell that currency to the dealer. Forward contracts may limit gains on portfolio securities that could otherwise be realized had they not been utilized and could result in losses.The contracts also may increase the Fund’s volatility and may involve a significant amount of risk relative to the investment of cash. The Fund may, from time to time, seek to gain exposure to the currency of an emerging market country or to hedge against fluctuations in foreign exchange rates through the use of other derivative instruments and transactions, including currency futures contracts and options on such futures contracts, as well as purchasing put or call options on currencies, in U.S. or foreign markets.Currency hedging involves special risks, including possible default by the other party to the transaction, illiquidity and, to the extent the Adviser’s view as to certain market movements is incorrect, the risk that the use of hedging could result in losses greater than if they had not been used.In addition, in certain countries in which the Fund may invest, currency hedging opportunities may not be available. 40 Table of Contents The use of deliverable and non-deliverable forward contracts to purchase or sell foreign currencies is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions.If the Sub-Adviser is incorrect in its forecasts of currency values, interest rates, and other applicable factors, the investment performance of the Fund would be unfavorably affected. Restricted Securities and Illiquid Securities The Fund may invest in securities that are contractually restricted as to resale or for which there is no readily available trading market or that are otherwise illiquid.Under normal market conditions, the Sub-Adviser does not intend to invest more than 20% of the Fund’s Managed Assets in illiquid securities. Rule 144A under the Securities Act of 1933, as amended (the “1933 Act”), provides a non-exclusive safe harbor exemption from the registration requirements of the 1933 Act for the resale of certain restricted securities (“Rule 144A Securities”) to certain qualified institutional buyers.Certain Rule 144A Securities may be deemed to be liquid in accordance with procedures adopted by the Board of Trustees.The Fund may invest without limit in Rule 144A Securities.Although many of the Rule 144A Securities in which the Fund invests may be, in the view of the Sub-Adviser, liquid, if qualified institutional buyers are unwilling to purchase these Rule 144A Securities, they may become illiquid.The Fund may also acquire securities and instruments through private placements under which it may agree to contractual restrictions on the resale thereof.Such restrictions might prevent their sale at a time when such sale would otherwise be desirable. It may be difficult to sell illiquid investments at a price representing their fair value until such time as such investments may be sold publicly.Where registration is required, a considerable period may elapse between a decision to sell the investments and the time when the Fund would be permitted to sell.Thus, the Fund may not be able to obtain as favorable a price as that prevailing at the time of the decision to sell. Investment Companies and Other Pooled Investment Vehicles The Fund may invest in securities of other open-end or closed-end investment companies to the extent permitted by the 1940 Act and rules and regulations adopted thereunder.These investments may include securities of exchange-traded funds (“ETFs”).ETFs generally are passively managed and seek to track or replicate a desired index. Investments in other investment companies and other pooled investment vehicles involve operating expenses and fees that are in addition to the expenses and fees borne by the Fund.Such expenses and fees attributable to the Fund’s investment in another investment company or pooled vehicle are borne indirectly by Common Shareholders.Accordingly, investment in such entities involves expense and fee layering.Fees charged by other investment companies and other pooled investment vehicles in which the Fund invests may be similar to the fees charged by the Fund and can include asset-based management fees and administrative fees payable to such entities’ advisers and managers, thus resulting in duplicative fees. Loans of Portfolio Securities To increase income, the Fund may lend its portfolio securities to securities broker-dealers or financial institutions if (i) the loan is collateralized in accordance with applicable regulatory requirements and (ii) no loan will cause the value of all loaned securities to exceed 33 1/3% of the value of the Fund’s total assets.If the borrower fails to maintain the requisite amount of collateral, the loan automatically 41 Table of Contents terminates and the Fund could use the collateral to replace the securities while holding the borrower liable for any excess of replacement cost over the value of the collateral.As with any extension of credit, there are risks of delay in recovery and, in some cases, even loss of rights in collateral should the borrower of the securities fail financially.There can be no assurance that borrowers will not fail financially.On termination of the loan, the borrower is required to return the securities to the Fund, and any gain or loss in the market price during the loan would inure to the Fund.The Fund will receive amounts equivalent to any interest or other distributions paid on securities while they are on loan.The Fund will not be entitled to exercise any voting or other beneficial rights on loaned securities, but would have the right to call the loan in anticipation of an important vote to be taken among holders of the securities or of the giving or withholding of consent on a material matter affecting the investment. Strategic Transactions and Derivatives In addition to the Fund’s Option Strategy and the derivatives instruments and strategies described elsewhere in this prospectus, the Fund may, but is not required to, use various strategic transactions described below to obtain investment exposure to its principal investment categories, facilitate portfolio management and mitigate risks.Such strategic transactions are regularly used by many mutual funds and other institutional investors.Although the Sub-Adviser seeks to use the practices to further the Fund’s investment objectives, no assurance can be given that these practices will achieve this result. The Fund may purchase and sell derivative instruments such as exchange-listed and over-the-counter put and call options on securities, financial futures, equity, fixed-income and interest rate indices, and other financial instruments, purchase and sell financial futures contracts and options thereon, enter into various interest rate transactions such as swaps, caps, floors or collars and enter into various currency transactions such as currency forward contracts, currency futures contracts, currency swaps or options on currency or currency futures or credit transactions and credit default swaps.The Fund also may purchase derivative instruments that combine features of these instruments and purchase securities for delayed settlement.Collectively, all of the above are referred to as “Strategic Transactions.” The Fund generally seeks to use Strategic Transactions as a portfolio management or hedging technique to seek to protect against possible adverse changes in the market value of securities held in or to be purchased for the Fund’s portfolio, protect the value of the Fund’s portfolio, facilitate the sale of certain securities for investment purposes, manage the effective interest rate exposure of the Fund, protect against changes in currency exchange rates, manage the effective maturity or duration of the Fund’s portfolio, or establish positions in the derivatives markets as a substitute for purchasing or selling particular securities.The Fund may use Strategic Transactions to enhance potential gain, although the Fund will not enter into a Strategic Transaction to the extent such Strategic Transaction would cause the Fund to become subject to regulation by the Commodity Futures Trading Commission as a commodity pool. Strategic Transactions have risks, including the imperfect correlation between the value of such instruments and the underlying assets, the possible default of the other party to the transaction or illiquidity of the derivative instruments.Furthermore, the ability to successfully use Strategic Transactions depends on the Sub-Adviser’s ability to predict pertinent market movements, which cannot be assured.Thus, the use of Strategic Transactions may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment, or may cause the Fund to hold a security that it might otherwise sell.The use of currency transactions can result in the Fund incurring losses as a result of the imposition of exchange controls, suspension of settlements or the inability of the Fund to deliver or receive a specified currency.Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to Strategic Transactions are not otherwise available to the Fund for investment purposes.The use of Financial Leverage by the Fund, if any, may limit the Fund’s ability to use Strategic Transactions. 42 Table of Contents Additional information regarding Strategic Transactions and their risks is contained in the Fund’s Statement of Additional Information. Short Sales A short sale is a transaction in which the Fund sells a security it does not own in anticipation that the market price of that security will decline.If the price of the security sold short increases between the time of the short sale and the time the Fund replaces the borrowed security, the Fund will incur a loss; conversely, if the price declines, the Fund will realize a capital gain.Any gain will be decreased, and any loss will be increased, by the transaction costs incurred by the Fund, including the costs associated with providing collateral to the broker-dealer (usually cash and liquid securities) and the maintenance of collateral with its custodian.The Fund may also make short sales “against the box” without being subject to such limitations.In this type of short sale, at the time of the sale, the Fund owns, or has the immediate and unconditional right to acquire at no additional cost, the identical security.See “Investment Objectives and Policies—Short Sales” in the Fund’s SAI. Repurchase Agreements Repurchase agreements may be seen as loans by the Fund collateralized by underlying debt securities.Under the terms of a typical repurchase agreement, the Fund would acquire an underlying debt obligation for a relatively short period (usually not more than one week) subject to an obligation of the seller to repurchase, and the Fund to resell, the obligation at an agreed price and time.This arrangement results in a fixed rate of return to the Fund that is not subject to market fluctuations during the holding period.The Fund bears a risk of loss in the event that the other party to a repurchase agreement defaults on its obligations, and the Fund is delayed in or prevented from exercising its rights to dispose of the collateral securities, including the risk of a possible decline in the value of the underlying securities during the period in which it seeks to assert these rights.The Sub-Adviser, acting under the oversight of the Investment Adviser and the Board of Trustees of the Fund, reviews the creditworthiness of those banks and dealers with which the Fund enters into repurchase agreements to evaluate these risks and monitors on an ongoing basis the value of the securities subject to repurchase agreements to ensure that the value is maintained at the required level. Reverse Repurchase Agreements The Fund may enter into reverse repurchase agreements.Under a reverse repurchase agreement, the Fund temporarily transfers possession of a portfolio instrument to another party, such as a bank or broker-dealer, in return for cash.At the same time, the Fund agrees to repurchase the instrument at an agreed upon time (normally within seven days) and price, which reflects an interest payment.The Fund may enter into such agreements when it is able to invest the cash acquired at a rate higher than the cost of the agreement, which would increase earned income.When the Fund enters into a reverse repurchase agreement, any fluctuations in the market value of either the instruments transferred to another party or the instruments in which the proceeds may be invested would affect the market value of the Fund’s assets.As a result, such transactions may increase fluctuations in the market value of the Fund’s assets.While there is a risk that large fluctuations in the market value of the Fund’s assets could affect net asset value, in the opinion of the Sub-Adviser, this risk is not significantly increased by entering into reverse repurchase agreements.Because reverse repurchase agreements may be considered to be the practical equivalent of borrowing funds, they constitute a form of leverage.To the extent the Fund does not segregate liquid assets in the amount of its repurchase obligations, suchagreements will be treated as subject to investment restrictions regarding “borrowings.” If the Fund reinvests the proceeds of a reverserepurchase agreement at a rate lower than the cost of the agreement, entering into the agreement will lower the Fund’s cash available for distribution. 43 Table of Contents When Issued, Delayed Delivery Securities and Forward Commitments The Fund may enter into forward commitments for the purchase or sale of securities, including on a “when issued” or “delayed delivery” basis, in excess of customary settlement periods for the type of security involved.In some cases, a forward commitment may be conditioned upon the occurrence of a subsequent event, such as approval and consummation of a merger, corporate reorganization or debt restructuring (i.e., a when, as and if issued security).When such transactions are negotiated, the price is fixed at the time of the commitment, with payment and delivery taking place in the future, generally a month or more after the date of the commitment.While it will only enter into a forward commitment with the intention of actually acquiring the security, the Fund may sell the security before the settlement date if it is deemed advisable.Securities purchased under a forward commitment are subject to market fluctuation, and no interest (or dividends) accrues to the Fund prior to the settlement date.The Fund will segregate with its custodian cash or liquid securities in an aggregate amount at least equal to the amount of its outstanding forward commitments. Temporary Defensive Investments At any time when a temporary defensive posture is believed by the Sub-Adviser to be warranted (a “temporary defensive period”), the Fund may, without limitation, hold cash or invest its assets in investment grade debt securities or money market instruments and repurchase agreements in respect of those instruments.The money market instruments in which the Fund may invest are obligations of the U.S.government, its agencies or instrumentalities; commercial paper rated A-1 or higher by S&P or Prime-1 by Moody’s; and certificates of deposit and bankers’ acceptances issued by domestic branches of U.S. banks that are members of the Federal Deposit Insurance Corporation.During a temporary defensive period, the Fund may also invest in shares of money market mutual funds.Money market mutual funds are investment companies, and the investments in those companies by the Fund are in some cases subject to certain fundamental investment restrictions and applicable law.See “Investment Restrictions” in the Fund’s SAI.As a shareholder in a mutual fund, the Fund will bear its ratable share of the mutual fund's expenses, including management fees, and will remain subject to payment of the fees to the Investment Adviser, with respect to assets so invested.See “Management of the Fund.” The Fund may not achieve its investment objectives during a temporary defensive period. Portfolio Turnover The Fund will buy and sell securities to seek to accomplish its investment objectives.The Fund may engage in short-term trading strategies, and securities may be sold without regard to the length of time held when, in the opinion of the Sub-Adviser, investment considerations warrant such action.These policies may have the effect of increasing the annual rate of portfolio turnover of the Fund.Portfolio turnover generally involves some expense to the Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestment in other securities.Higher portfolio turnover may decrease the after-tax return to individual investors in the Fund to the extent it results in a decrease of the long-term capital gains portion of distributions to shareholders. Investment Restrictions The Fund has adopted certain other investment limitations designed to limit investment risk.These limitations are fundamental and may not be changed without the approval of the holders of a majority of the outstanding Common Shares, as defined in the 1940 Act (and preferred shares, if any, voting together as a single class).See “Investment Restrictions” in the SAI for a complete list of the fundamental investment policies of the Fund. 44 Table of Contents RISKS Investors should consider the following risk factors and special considerations associated with investing in the Fund.An investment in the Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. No Operating History The Fund is a newly organized, diversified, closed-end management investment company with no operating history. Not a Complete Investment Program The Fund is intended for investors seeking a high level of current income and capital appreciation over the long term.The Fund is not meant to provide a vehicle for those who wish to play short-term swings in the stock market.An investment in the Common Shares of the Fund should not be considered a complete investment program.Each Common Shareholder should take into account the Fund’s investment objectives as well as the Common Shareholder’s other investments when considering an investment in the Fund. Investment and Market Discount Risk An investment in the Fund’s Common Shares is subject to investment risk, including the possible loss of the entire amount that you invest.An investment in Common Shares represents an indirect investment in the securities owned by the Fund.The value of these securities, like other market investments, may move up or down, sometimes rapidly and unpredictably.Your Common Shares at any point in time may be worth less than what you invested, even after taking into account the reinvestment of Fund dividends and distributions. In addition, shares of closed-end management investment companies frequently trade at a discount from their net asset value.This characteristic is a risk separate and distinct from the risk that the Fund's NAV could decrease as a result of its investment activities and may be greater for investors expecting to sell their Common Shares in a relatively short period following completion of this offering. The NAV of the Common Shares will be reduced immediately following the offering as a result of the payment of certain offering costs. Although the value of the Fund's net assets is generally considered by market participants in determining whether to purchase or sell Common Shares, whether investors will realize gains or losses upon the sale of the Common Shares will depend entirely upon whether the market price of the Common Shares at the time of sale is above or below the investor's purchase price for the Common Shares. Because the market price of the Common Shares will be determined by factors such as NAV, dividend and distribution levels and their stability (which will in turn be affected by levels of dividend and interest payments by the Fund's portfolio holdings, the timing and success of the Fund's investment strategies, regulations affecting the timing and character of Fund distributions, Fund expenses and other factors), supply of and demand for the Common Shares, trading volume of the Common Shares, general market, interest rate and economic conditions and other factors beyond the control of the Fund, the Fund cannot predict whether the Common Shares will trade at, below or above NAV or at, below or above the initial public offering price. The shares of the Fund were designed primarily for long-term investors, and investors in the Common Shares should not view the Fund as a vehicle for trading purposes. 45 Table of Contents Risks of Investing in Chinese Companies Investments in Chinese companies involve certain risks and special considerations not typically associated with investments in the United States, such as greater government control over the economy, political and legal uncertainty, currency fluctuations or blockage, the risk that the Chinese government may decide not to continue to support economic reform programs and privatizations of Chinese companies and industries and the risk of nationalization or expropriation of assets. Additionally, the Chinese securities markets are emerging markets characterized by a relatively small number of equity issues and relatively low trading volume, resulting in substantially less liquidity and greater price volatility. Moreover, information available about Chinese companies may not be as complete, accurate or timely as information about listed U.S. companies. Despite the fact that investments in Chinese companies may present risks often associated with investments in emerging-market countries, China may be entering into a maturing economic phase and investments in Chinese companies may therefore not present the same opportunities for capital appreciation as investments in other emerging-market economies. See “Appendix A—Geographic, Political and Economic Developments in the People’s Republic of China” for more information on China, including its economy and stock and foreign exchange markets. Political and Economic Factors The laws, regulations, policies and political and economic climate in China may change with little or no advance notice.Any such change could adversely affect market conditions and the performance of the Chinese economy and, thus, the value of securities in the Fund’s portfolio. Since 1949, the People’s Republic of China has been a socialist state controlled by the Communist party. China has only recently opened up to foreign investment and has only begun to permit private economic activity. There is no guarantee that the Chinese government will not revert from its current open-market economy to the economic policy of central planning that it implemented prior to 1978. The Chinese government continues to be an active participant in many economic sectors through ownership positions and regulation. The allocation of resources in China is subject to a high level of government control. The Chinese government strictly regulates the payment of foreign currency denominated obligations and sets monetary policy. Through its policies, the government may provide preferential treatment to particular industries or companies. The policies set by the government could have a substantial effect on the Chinese economy and the Fund’s investments. The Chinese economy is export-driven and highly reliant on trade. The performance of the Chinese economy may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency and balance of payments position. Adverse changes to the economic conditions of its primary trading partners, such as the United States, Japan and South Korea, would adversely impact the Chinese economy and the Fund’s investments. China has been transitioning to a market economy since the late seventies, reaffirming its economic policy reforms through five-year programs, the latest of which (for 2006 through 2010) was approved in March 2006. Under the economic reforms implemented by the Chinese government, the Chinese economy has experienced tremendous growth, developing into one of the largest and fastest 46 Table of Contents growing economies in the world. There can be no assurance, however, that such growth will be sustained in the future. Moreover, the slowdown in other major economies of the world, such as the United States, the European Union and certain Asian countries, may adversely affect economic growth in China. An economic downturn in China would adversely impact the Fund’s investments. Inflation Economic growth in China has also historically been accompanied by periods of high inflation. Recently, the Chinese government has implemented various measures to control inflation, including tightening the money supply by raising interest rates. If these measures do not succeed, and if inflation were to worsen, the performance of the Chinese economy and the Fund’s investments could be negatively impacted. Tax Changes The Chinese system of taxation is not as well settled as that of the United States. Changes in the Chinese tax system may have retroactive effects. Nationalization and Expropriation After the formation of the Chinese socialist state in 1949, the Chinese government renounced various debt obligations and nationalized private assets without providing any form of compensation. There can be no assurance that the Chinese government will not take similar actions in the future. Accordingly, an investment in the Fund involves a risk of a total loss. Hong Kong Policy As part of Hong Kong’s transition from British to Chinese sovereignty in 1997, China agreed to allow Hong Kong to maintain a high degree of autonomy with regard to its political, legal and economic systems for a period of at least 50 years. China controls matters that relate to defense and foreign affairs. Under the agreement, China does not tax Hong Kong, does not limit the exchange of the Hong Kong dollar for foreign currencies and does not place restrictions on free trade in Hong Kong. However, there is no guarantee that China will continue to honor the agreement, and China may change its policies regarding Hong Kong at any time. Any such change could adversely affect market conditions and the performance of the Chinese economy and, thus, the value of securities in the Fund’s portfolio. Chinese Securities Markets The securities markets in China and Hong Kong have a limited operating history and are not as developed as those in the United States. These markets tend to be smaller in size, have less liquidity and have greater volatility than markets in the United States and some other countries. In addition, there is less regulation and monitoring of Chinese and Hong Kong securities markets and the activities of investors, brokers and other participants than in the United States. Accordingly, issuers of securities in China and Hong Kong are not subject to the same degree of regulation as are U.S. issuers with respect to such matters as insider trading rules, tender offer regulation, stockholder proxy requirements and the requirements mandating timely disclosure of information. Stock markets in mainland China are in the process of change and further development. This may lead to trading volatility, difficulty in the settlement and recording of transactions and difficulty in interpreting and applying the relevant regulations if the Fund were to invest in securities listed on mainland China securities exchanges.Developments relating to or disruptions affecting the Chinese securities exchanges may indirectly impact the market for Chinese H-Shares and N-Shares. 47 Table of Contents Available Disclosure About Chinese Companies Disclosure and regulatory standards in emerging market countries, such as China, are in many respects less stringent than U.S. standards. While issuers of H-Shares and N-Shares must meet the listing standards of the exchanges on which they are traded, there may be substantially less publicly available information about Chinese issuers than there is about U.S. issuers. Therefore, disclosure of certain material information may not be made, and less information may be available to the Fund and other investors than would be the case if the Fund’s investments were restricted to securities of U.S. issuers. Chinese issuers are subject to accounting, auditing and financial standards and requirements that differ, in some cases significantly, from those applicable to U.S. issuers. In particular, the assets and profits appearing on the financial statements of a Chinese issuer may not reflect its financial position or results of operations in the way they would be reflected had such financial statements been prepared in accordance with generally accepted accounting principals. Chinese Corporate and Securities Law The Fund’s rights with respect to its investments in securities of Chinese companies may not be governed by U.S. law, and may be governed by Chinese law. China operates under a civil law system, in which court precedent is not binding. The law is controlled exclusively through written statutes. Because there is no binding precedent to interpret existing statutes, there is uncertainty regarding the implementation of existing law. Legal principles relating to corporate affairs and the validity of corporate procedures, directors’ fiduciary duties and liabilities and stockholders’ rights often differ from those that may apply in the United States and other countries. Chinese laws providing protection to investors, such as laws regarding the fiduciary duties of officers and directors, are undeveloped and will not provide investors, such as the Fund, with protection in all situations where protection would be provided by comparable law in the United States. China lacks a national set of laws that addresses all issues that may arise with regard to a foreign investor such as the Fund.It may therefore be difficult for the Fund to enforce its rights as an investor under Chinese corporate and securities laws, and it may be difficult or impossible for the Fund to obtain a judgment in court. Moreover, as Chinese corporate and securities laws continue to develop, these developments may adversely affect foreign investors, such as the Fund. Investment and Repatriation Restrictions Foreign investment in the securities of China companies is restricted or controlled to varying degrees. These restrictions or controls may at times limit or preclude foreign investment in certain China companies and industry and may increase the Fund’s costs and expenses. If foreign investment is banned in respect of the industry in which relevant Chinese issuers are conducting their business, such restrictions may negatively affect the Fund’s ability to achieve its investment objective. The Chinese government may require prior government approval for foreign investment or limit the amount of investment by foreign persons in a particular company or limit investment by foreign persons to only a specific class of securities of a company. In addition, China restricts investment opportunities in issuers or industries deemed important to national interests. China requires government approval for the repatriation of capital following the liquidation of an investment. If there is a deterioration in China's balance of payments or for other reasons, China may impose temporary restrictions on foreign capital remittances abroad. The Fund could be adversely affected by delays in, or a refusal to grant, any required governmental approval for repatriation of capital or income, as well as by the application of any additional restrictions on investments by the Fund. 48 Table of Contents The Fund intends to distribute annually substantially all of its investment company taxable income and net capital gain.However, if the Fund is restricted from repatriating funds on a timely basis, it may be unable to distribute 90% of its investment company taxable income and, as a result, would fail to qualify for the favorable U.S. federal income tax treatment otherwise afforded to regulated investment companies by the Internal Revenue Code of 1986, as amended.In that case, the Fund would be treated as a corporation subject to U.S. federal income tax, thereby subjecting any income earned by the Fund to tax at the corporate level at a 35% rate, and when such income is distributed, to a further tax at the shareholder level to the extent of the Fund’s current or accumulated earnings Investments in Companies That May Have Relationships with Governments Considered to be State Sponsors of Terrorism From time to time, certain of the companies in which the Fund expects to invest may operate in, or have dealings with, countries subject to sanctions or embargoes imposed by the U.S. government and the United Nations, countries identified by the U.S. government as state sponsors of terrorism and/or governments that otherwise have policies in conflict with the U.S. government. A company may suffer damage to its reputation if it is identified as a company which operates in, or has dealings with, countries subject to sanctions or embargoes imposed by the U.S. government and the United Nations and/or countries identified by the U.S. government as state sponsors of terrorism. As an investor in such companies, the Fund will be then the Fund will be subject to the risk that these companies' reputation and price in the market will be adversely affected by such relationship. Foreign Exchange Control The Chinese government heavily regulates the domestic exchange of foreign currencies within China. Chinese law requires that all domestic transactions must be settled in renminbi, places significant restrictions on the remittance of foreign currency and strictly regulates currency exchange from renminbi. Under applicable regulations, Chinese corporations may only purchase foreign currencies through government approved banks. Chinese companies must receive approval from the Chinese government before investing in capital account items, including direct investments and loans, and must thereafter maintain separate foreign exchange accounts for the capital items. Foreign investors may only exchange foreign currencies at specially authorized banks after complying with documentation requirements. These restrictions may adversely affect the Fund and its investments. The international community has requested that China ease its restrictions on currency exchange, but it is unclear whether the Chinese government will change its policy. Foreign Currency Considerations The Fund’s assets may be invested in securities denominated in Hong Kong dollars and the Fund may hold cash and cash equivalents denominated in such currency.Income received by the Fund may be in Hong Kong dollars.Meanwhile, the Fund will compute and expects to distribute its income in U.S. dollars, and the computation of income will be made on the date that the income is earned by the Fund at the foreign exchange rate in effect on that date. Therefore, if the value of the Hong Kong dollar falls relative to the U.S. dollar between the earning of the income and the time at which the Fund converts the Hong Kong dollars to U.S. dollars, the Fund may be required to liquidate certain positions in order to make distributions if the Fund has insufficient cash in U.S. dollars to meet distribution requirements under the Code. The liquidation of investments, if required, may also have an adverse impact on the Fund’s performance. Furthermore, the Fund may incur costs in connection with conversions between U.S. dollars and Hong Kong dollars. Foreign exchange dealers realize a profit based on the difference between the prices 49 Table of Contents at which they are buying and selling various currencies. Thus, a dealer normally will offer to sell a foreign currency to the Fund at one rate, while offering a lesser rate of exchange should the Fund desire immediately to resell that currency to the dealer. The Fund will conduct its foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign currency exchange market, or through entering into forward, futures or options contracts to purchase or sell foreign currencies. Issuers of H-Shares currently pay dividends and distributions in Hong Kong dollars and the issuers of N-Shares currently pay dividends and distributions in U.S. dollars. However, the ability of such issuers to pay dividends and distributions in Hong Kong dollars or U.S. dollars is related to their ability to generate from their operations revenues denominated in such currencies or in currencies convertible into such currencies, which may in turn be dependent upon the ability of these issuers to export their goods or services for payment in such currencies. Issuers of H-Shares and N-Shares may also be able to convert renminbi revenues derived from their domestic operations into Hong Kong dollars or U.S. dollars in order to pay dividends and distributions in Hong Kong dollars or U.S. dollars, which be impacted by currency exchange controls and conditions in foreign currency markets. Foreign Currency Transactions The Fund may seek to protect the value of some portion or all of its portfolio holdings against currency risks by engaging in hedging transactions. Currency hedging transactions involve special risks, including possible default by the other party to the transaction, illiquidity and, to the extent the Sub-Adviser’s view as to certain market movements is incorrect, the risk that the use of hedging could result in losses greater than if they had not been used. The use of currency transactions could result in the Fund’s incurring losses as a result of the imposition of exchange controls, suspension of settlements or the inability to deliver or receive a specified currency.While the Fund will generally invest in securities denominated in Hong Kong dollars and U.S. dollars, the Fund may indirectly be exposed to renminbi foreign exchange risk.Currently, there is no market in which the Fund may engage in hedging transactions to minimize renminbi foreign exchange risk, and there can be no guarantee that instruments suitable for hedging currency will be available at any time in the future. Chinese Real Estate Companies The Fund intends to initially invest approximately 15% of its Managed Assets in securities of companies whose primary business involves Chinese real estate .In addition to the risks of investments in China, generally, such investments may be subject to additional risks, including: declines in the value of real estate; risks related to general and local economic conditions; possible lack of availability of mortgage funds or other capital; overbuilding; lack of completion of developments or delays in completion; extended vacancies of properties; increased competition; increases in property taxes and operating expenses; changes in zoning laws or other government regulations; costs resulting from the clean-up of, and legal liability to third parties for damages resulting from, environmental problems; casualty or condemnation losses; limitations on, or unavailability of, insurance on favorable economic terms; limitations on rents; changes in neighborhood values and the appeal of properties to tenants; tenant bankruptcies and other credit problems; changes in valuation due to the impact of terrorist incidents on a particular property or area, or on a segment of the economy; financial condition of tenants and buyers and sellers of real estate; uninsured damages, including those arising from floods, earthquakes or other natural disasters or from acts of war or terrorism; quality of maintenance, insurance and management services; changes in interest rates; and legal, cultural or technological developments.Special events such as the Summer Olympics planned for Beijing, China in 2008 sometimes cause excess real estate development which results in lower occupancies, lower rents and a decline in real estate values following these events. 50 Table of Contents REITs and other pooled real estate investment vehicles may depend upon specialized management skills, may have limited financial resources, may have less trading volume and may be subject to more abrupt or erratic price movements than the overall securities markets.Investments in REITs and other pooled real estate investment vehicles may involve duplication of management fees and certain other expenses. Foreign Securities Risk In addition to the Fund’s investment in Chinese companies, the China-Linked International Sub-Portfolio will invest in securities of non-U.S. issuers located throughout the world. Investments in non-U.S.issuers may involve unique risks compared to investing in securities of U.S.issuers.These risks are more pronounced to the extent that the Fund invests a significant portion of its non-U.S.investments in one region or in the securities of Emerging Market Issuers.These risks may include: • less information about non-U.S.issuers or markets may be available due to less rigorous disclosure or accounting standards or regulatory practices; • many non-U.S.markets are smaller, less liquid and more volatile.In a changing market, the Sub-Adviser may not be able to sell the Fund’s portfolio securities at times, in amounts and at prices it considers desirable; • adverse effect of currency exchange rates or controls on the value of the Fund’s investments; • the economies of non-U.S.countries may grow at slower rates than expected or may experience a downturn or recession; • economic, political and social developments may adversely affect the securities markets; • withholding and other non-U.S.taxes may decrease the Fund’s return. There may be less publicly available information about non-U.S.markets and issuers than is available with respect to U.S.securities and issuers.Non-U.S.companies generally are not subject to accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to U.S.companies.The trading markets for most non-U.S.securities are generally less liquid and subject to greater price volatility than the markets for comparable securities in the United States.The markets for securities in certain emerging markets are in the earliest stages of their development.Even the markets for relatively widely traded securities in certain non-U.S.markets, including emerging market countries, may not be able to absorb, without price disruptions, a significant increase in trading volume or trades of a size customarily undertaken by institutional investors in the United States.Additionally, market making and arbitrage activities are generally less extensive in such markets, which may contribute to increased volatility and reduced liquidity. The economies, social issues and political climates in individual foreign countries may differ unfavorably from the United States.Non-U.S.economies may have less favorable rates of growth of gross domestic product, rates of inflation, currency valuation, capital reinvestment, resource self-sufficiency and balance of payments positions.Many countries have experienced substantial, and in some cases extremely high, rates of inflation for many years.Inflation and rapid fluctuations in inflation rates have had, and may continue to have, very negative effects on the economies and securities markets of certain emerging countries.Unanticipated political or social developments may also affect the values of the Fund’s investments and the availability to the Fund of additional investments in such countries. 51 Table of Contents Depositary Receipts Risks Many of the risks associated with foreign securities may also apply to depositary receipts, including ADRs, EDRs and GDRs.In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risks Investing in securities of issuers in emerging markets entails all of the risks of investing in securities of non-U.S. issuers to a heightened degree. Emerging market countries generally include nations other than the United States, Canada, Japan, Australia, New Zealand and most countries located in Western Europe. These heightened risks include: (i) greater risks of expropriation, confiscatory taxation, nationalization, and less social, political and economic stability; (ii) the smaller size of the markets for such securities and a lower volume of trading, resulting in lack of liquidity and in price volatility; and (iii) certain national policies which may restrict the Fund’s investment opportunities including restrictions on investing in issuers or industries deemed sensitive to relevant national interests.The economies of individual emerging market countries may differ favorably or unfavorably from the U.S.economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency and balance of payments position.Governments of many emerging market countries have exercised and continue to exercise substantial influence over many aspects of the private sector.In some cases, the government owns or controls many companies, including some of the largest in the country.Accordingly, government actions could have a significant effect on economic conditions in an emerging country and on market conditions, prices and yields of securities in the Fund’s portfolio.Moreover, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade.These economies also have been and may continue to be adversely affected by economic conditions in the countries with which they trade.With respect to any emerging country, there is the possibility of nationalization, expropriation or confiscatory taxation, political changes, government regulation, economic or social instability or diplomatic developments (including war) which could affect adversely the economies of such countries or the value of the Fund’s investments in those countries.It also may be difficult to obtain and enforce a judgment in a court outside of the United States. Currency Risk In addition to the Fund’s investments in Chinese securities denominated in Hong Kong dollars, the China-Linked International Sub-Portfolio will invest in securities denominated in various foreign currencies.The Fund is subject to the risk that those currencies will decline in value relative to the value of U.S. dollar.The values of the currencies of the emerging market countries in which the Fund may invest may be subject to a high degree of fluctuation due to changes in interest rates, the effects of monetary policies issued by the United States, foreign governments, central banks or supranational entities, the imposition of currency controls or other national or global political or economic developments.Therefore, the Fund’s exposure to foreign currencies may result in reduced returns to the Fund. The Fund will compute, and expects to distribute, its income in U.S. dollars, and the computation of income is made on the date that the income is earned by the Fund at the foreign exchange rate in effect on that date.If the value of the foreign currencies in which the Fund receives its income falls relative to 52 Table of Contents the U.S. dollar between the earning of the income and the time at which the Fund converts the foreign currencies to U.S. dollars, the Fund may be required to liquidate securitiesin order to make distributions if the Fund has insufficient cash in U.S. dollars to meet distribution requirements.The liquidation of investments, if required, may have an adverse impact on the Fund’s performance. Since the Fund will invest in securities of non-U.S. issuers that are denominated in the local currency, changes in foreign currency exchange rates will affect the value of securities in the Fund’s portfolio and the unrealized appreciation or depreciation of investments.In addition to changes in the value of the Fund’s portfolio investments resulting from currency fluctuations, the Fund may incur costs in connection with conversions between various currencies.Foreign exchange dealers realize a profit based on the difference between the prices at which they are buying and selling various currencies.Thus, a dealer normally will offer to sell a foreign currency to the Fund at one rate, while offering a lesser rate of exchange should the Fund desire immediately to resell that currency to the dealer. Common Stock Risk The Fund may invest in common stocks.Investments in common stocks involve common stock risk, which is the risk that common stocks and similar equity securities held by the Fund will fall in value due to general market, political or economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, and the particular circumstances and performance of individual companies whose securities the Fund holds.For example, an adverse event, such as an unfavorable earnings report, may depress the value of equity securities of an issuer held by the Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks and other equity securities held by the Fund.In addition, common stock of an issuer in the Fund’s portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition.While broad market measures of common stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns. Preferred Securities Risks There are special risks associated with investing in preferred equity securities, including: Deferral Preferred securities may include provisions that permit the issuer, at its discretion, to defer distributions for a stated period without any adverse consequences to the issuer.If the Fund owns a preferred security that is deferring its distributions, the Fund may be required to report income for tax purposes although it has not yet received such income. Non-Cumulative Dividends Some preferred stocks are non-cumulative, meaning that the dividends do not accumulate and need not ever be paid.A portion of the portfolio may include investments in non-cumulative preferred securities, whereby the issuer does not have an obligation to make up any arrearages to its shareholders.Should an issuer of a non-cumulative preferred stock held by the Fund determine not to pay dividends on such stock, the amount of dividends the Fund pays may be adversely affected.There is no assurance that dividends or distributions on non-cumulative preferred stocks in which the Fund invests will be declared or otherwise made payable. 53 Table of Contents Subordination Preferred securities are subordinated to bonds and other debt instruments in a company’s capital structure in terms of priority to corporate income and liquidation payments, and therefore will be subject to greater credit risk than more senior debt instruments. Liquidity Preferred securities may be substantially less liquid than many other securities, such as common stocks or U.S.government securities. Limited Voting Rights Generally, preferred security holders (such as the Fund) have no voting rights with respect to the issuing company unless preferred dividends have been in arrears for a specified number of periods, at which time the preferred security holders may have the right to elect a number of directors to the issuer’s board.Generally, once all the arrearages have been paid, the preferred security holders no longer have voting rights. Special Redemption Rights In certain varying circumstances, an issuer of preferred securities may redeem the securities prior to a specified date.For instance, for certain types of preferred securities, a redemption may be triggered by a change in federal income tax or securities laws.As with call provisions, a redemption by the issuer may negatively impact the return of the security held by the Fund.The Fund may not be able to reinvest the proceeds at comparable or favorable rates of return. Convertible Securities Risk The Fund may invest in convertible securities.Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality.The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline.However, the convertible security’s market value tends to reflect the market price of the common stock of the issuing company when that stock price is greater than the convertible security’s “conversion price.” The conversion price is defined as the predetermined price at which the convertible security could be exchanged for the associated stock.As the market price of the underlying common stock declines, the price of the convertible security tends to be influenced more by the yield of the convertible security.However, convertible securities rank below debt obligations of the same issuer in order of preference or priority in the event of a liquidation and are typically unrated or rated lower than such debt obligations. Option Strategy Risks There are various risks associated with the Option Strategy.The purchaser of an index call option written (sold) by the Fund has the right to any appreciation in the cash value of the index over the exercise price up to and including the expiration date.Therefore, as the writer of an index call option, the Fund forgoes, during the term of the option, the opportunity to profit from increases in the market value of the equity securities held by the Fund with respect to which the option was written (to the extent that their performance is correlated with that of the index) above the sum of the premium and the exerciseprice of the call.However, the Fund has retained the risk of loss (net of premiums received) should the price of the Fund’s portfolio securities decline. 54 Table of Contents The Sub-Adviser will attempt to maintain for the Fund written option positions on equity indices whose price movements, taken in the aggregate, are correlated with the price movements of the common stocks and other securities held in the Emerging Markets Equity Portfolio.In doing so, the Sub-Adviser will consider data relating to the Fund’s equity holdings, including net assets, industry and sector weightings, and historic volatility.In addition, there are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives.A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. The Option Strategy involves significant risk that the initial value and/or changes in value of the indices underlying the Fund’s written call options positions will not correlate closely with the initial value and/or changes in the value of securities held in the Emerging Markets Equity Portfolio.To the extent that there is a lack of correlation, movements in the indices underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from the receipt of options premiums and may be significant.In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions.Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. OTC Options Risk.Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size and strike price, the terms of OTC options generally are established through negotiation between the parties to the options contract.This type of arrangement allows the purchaser and writer greater flexibility to tailor the option to their needs.OTC options are available for a greater variety of securities, and in a wider range of expiration dates and exercise prices than exchange traded options.However, unlike exchange traded options, which are issued and guaranteed by a regulated intermediary, such as the OCC, OTC options are entered into directly with the counterparty.Unless the counterparties provide for it, there is no central clearing or guaranty function for an OTC option.Therefore, OTC options are subject to the risk of default or non-performance by the counterparty.Accordingly, the Sub-Adviser must assess the creditworthiness of the counterparty to determine the likelihood that the terms of the option will be satisfied.There can be no assurance that a continuous liquid secondary market will exist for any particular OTC option at any specific time.As a result, the Fund may be unable to enter into closing sale transactions with respect to OTC options. Exchange-Traded Options Risk.The hours of trading for index options may not conform to the hours during which securities held by the Fund are traded.To the extent that the options markets close before the markets for the securities underlying the index option, significant price and rate movements can take place in the underlying markets that cannot be reflected in the options markets.Index options are marked to market daily and their value will be affected by changes in the value of the securities represented in an index, an increase in interest rates, changes in the actual or perceived volatility of the overall stock market and the underlying securities represented in an index, and the remaining term to the option’s expiration.The value of options also may be adversely affected if the market for options is reduced or becomes illiquid. The Fund’s transactions in exchange-traded options will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which the options are traded.These 55 Table of Contents limitations govern the maximum number of options in each class which may be written by a single investor or group of investors acting in concert, regardless of whether the options are written on the same or different exchanges, boards of trade or other trading facilities or are written in one or more accounts or through one or more brokers.Thus, the number of options which the Fund may write may be affected by options written by other investment advisory clients of the Investment Adviser, the Sub-Adviser or their respective affiliates.An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and it may impose other sanctions. In addition, no assurance can be given that a liquid market will exist when the Fund seeks to close out an option position.Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or the OCC may not at all times be adequate to handle the then-current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options).If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist.However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Additional Risks of Options Traded on Foreign Exchanges.Options traded on foreign exchanges may not be regulated as effectively as similar transactions in the United States, may not involve a clearing mechanism and related guarantees, and are subject to the risk of governmental actions affecting trading in, or the prices of, foreign securities. The value of such positions also could be adversely affected by (i) other complex foreign political, legal and economic factors, (ii) lesser availability than in the United States of data on which to make trading decisions, (iii) delays in the Fund’s ability to act upon economic events occurring in the foreign markets during non-business hours in the United States, (iv) the imposition of different exercise and settlement terms and procedures and margin requirements than in the United States and (v) lesser trading volume. Risks of Purchasing Securities in Initial Public Offerings The Fund may purchase securities of companies in initial public offerings or shortly after those offerings are complete. Special risks associated with these securities may include a limited number of shares available for trading, lack of a trading history, lack of investor knowledge of the issuer, and limited operating history. These factors may contribute to substantial price volatility for the shares of these companies. Such volatility can affect the value of the Fund’s investment in other funds that invest in these shares. The limited number of shares available for trading in some initial public offerings may make it more difficult for the Fund to buy or sell significant amounts of shares without an unfavorable effect on prevailing market prices. In addition, some issuers making initial public offerings are involved in relatively new industries or lines of business, which may not be widely understood by investors. Some of these issuers may be undercapitalized or regarded as developmental stage companies, without revenues or operating income, or the near-term prospects of achieving revenues or operating income. Industry Concentration Risk The Fund may invest up to 25% of its total assets in the securities of companies principally engaged in a single industry or group of industries. In the event the Fund makes substantial investments in a single industry or group of industries, the Fund would become more susceptible to adverse economic or regulatory occurrences affecting that industry. 56 Table of Contents Smaller Capitalization Risk Certain of the issuers in which the Fund may invest may have comparatively smaller capitalizations.The general risks associated with equity securities are particularly pronounced for securities issued by companies with smaller market capitalizations.These companies may have limited product lines and markets, as well as shorter operating histories, less experienced management and more limited financial resources than larger companies and may be more vulnerable to adverse general market or economic developments.Investments in smaller companies may be less liquid than those of larger companies and may experience greater price fluctuations than investments in larger companies.In addition, securities of smaller capitalization companies may not be widely followed by the investment community, which may result in reduced demand for these securities. Inflation and Deflation Risk Inflation risk is the risk that the value of assets or income from investments will be worth less in the future as inflation decreases the value of money.As inflation increases, the real value of the Common Shares and distributions thereon can decline.In addition, during any periods of rising inflation, the interest or dividend rates payable by the Fund on any Financial Leverage the Fund may have issued would likely increase, which would tend to further reduce returns to Common Shareholders. Deflation risk is the risk that prices throughout the economy decline over time, which may have an adverse effect on the market valuation of companies, their assets and revenues.In addition, deflation may have an adverse effect on the creditworthiness of issuers and may make issuer default more likely, which may result in a decline in the value of the Fund’s portfolio. Derivatives Risk In addition to certain derivative instruments which are described in more detail herein, the Fundmay, but is not required to, utilize options, forwards, futures contracts, options on futures contracts and other derivatives instruments, for income, hedging, risk management and other portfolio management purposes.Participation in options or futures markets transactions involves investment risks and transaction costs to which the Fund would not be subject absent the use of these strategies (other than the risks described above related to the Fund’s option writing strategy). If the Sub-Adviser’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. The Fund will be subject to credit risk with respect to the counterparties to the derivative contracts purchased by the Fund.If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract due to financial difficulties, the Fund may experience significant delays in obtaining any recovery under the derivative contract in bankruptcy or other reorganization proceedings.The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances. Risks inherent in the use of options, forwards, futures contracts and options on futures contracts and other derivative instruments include: · dependence on the Sub-Adviser’s ability to predict correctly movements in the direction of interest rates and securities prices; 57 Table of Contents · imperfect correlation between the price of options and futures contracts and options thereon and movements in the prices of the securities being hedged; · the fact that skills needed to use these strategies are different from those needed to select portfolio securities; · the possible absence of a liquid secondary market for any particular instrument at any time; · the possible need to defer closing out certain hedged positions to avoid adverse tax consequences; and · the possible inability of the Fund to purchase or sell a security at a time that otherwise would be favorable for it to do so, or the possible need for the Fund to sell a security at a disadvantageous time due to a need for the Fund to maintain “cover” or to segregate securities in connection with the hedging techniques. See “Investment Objectives and Policies—Derivative Instruments” in the Fund’s SAI for additional information regarding the risks inherent in the use derivative instruments by the Fund. Illiquid Securities Risk The Fund may invest in securities that are contractually restricted as to resale or for which there is no readily available trading market or are otherwise illiquid.Illiquid securities may be difficult to dispose of at a fair price at the times when the Fund believes it is desirable to do so.The market price of illiquid securities generally is more volatile than that of more liquid securities, which may adversely affect the price that the Fund pays for or recovers upon the sale of illiquid securities.Where registration under the securities laws is required prior to any such sale, a considerable period may elapse between a decision to sell the securities and the time when the Fund would be permitted to sell.Investment of the Fund’s assets in illiquid securities may restrict the Fund’s ability to take advantage of market opportunities.The risks associated with illiquid securities may be particularly acute in situations in which the Fund’s operations require cash and could result in the Fund borrowing to meet its short-term needs or incurring losses on the sale of illiquid securities.In addition, limited liquidity could affect the market price of securities, thereby adversely affecting the Fund's net asset value and ability to make distributions.Under normal market conditions, the Sub-Adviser does not intend to invest more than 20% of the Emerging Markets Equity Portfolio or more than 10% of the Emerging Markets Debt Portfolio in illiquid securities. Illiquid securities are also more difficult to value and the Sub-Adviser’s judgment may play a greater role in the valuation process.The Sub-Adviser normally uses an independent pricing service to value most securities held by the Fund. The Sub-Adviser may use the fair value method to value investments if market quotations for them are not readily available or are deemed unreliable, or if events occurring after the close of a securities market and before the Fund values its assets would materially affect net asset value. Because the secondary markets for certain investments may be limited, they may be difficult to value. Where market quotations are not readily available, valuation may require more research than for more liquid investments. In addition, elements of judgment may play a greater role in valuation in such cases than for investments with a more active secondary market because there is less reliable objective data available. Other Investment Companies and Pooled Investment Vehicles Risk As an investor in an investment company or other pooled investment vehicle, the Fund will bear its ratable share of that investment company’s or other pooled investment vehicle’s expenses, and would remain subject to payment of the Fund’s investment management fees with respect to the assets so invested.Common Shareholders would therefore be subject to duplicative expenses to the extent that the 58 Table of Contents Fund invests in other investment companies or other pooled investment vehicles.In addition, the securities of other investment companies or other pooled investment vehicles may be leveraged and will therefore be subject to the risks associated with the use of financial leverage. Portfolio Turnover Risk The Fund’s annual portfolio turnover rate may vary greatly from year to year.A higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Fund.High portfolio turnover may result in an increased realization of net short-term capital gains by the Fund which, when distributed to Common Shareholders, will be taxable as ordinary income.Additionally, in a declining market, portfolio turnover may create realized capital losses. See “Taxation.” Management Risk The Fund is subject to management risk because it is an actively managed portfolio.In managing the Fund’s portfolio of securities, the Sub-Adviser will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Furthermore, the Sub-Adviser is newly organized and has not acted previously as an investment adviser to an investment company. Dependence on Key Personnel Although the Sub-Adviser believes it has other experienced senior personnel, the Sub-Adviser is dependent upon the expertise of Burton Malkiel, Chief Investment Officer of the Sub-Adviser, in providing advisory services with respect to the Fund's investments. If the Sub-Adviser were to lose the services of Mr. Malkiel, its ability to service the Fund could be adversely affected. There can be no assurance that asuitable replacement could be found for Mr. Malkiel in the event of his death, resignation, retirement or inability to act on behalf of the Sub-Adviser. Current Developments Risk As a result of the terrorist attacks on the World Trade Center and the Pentagon on September 11, 2001, some of the U.S.securities markets were closed for a four-day period.These terrorist attacks, the war in Iraq and its aftermath and other geopolitical events have led to, and may in the future lead to, increased short-term market volatility and may have long-term effects on U.S.and world economies and markets.Similar events in the future or other disruptions of financial markets could affect interest rates, securities exchanges, auctions, secondary trading, rating, credit risk, inflation and other factors relating to the Common Shares. Anti-Takeover Provisions The Fund’s Certificate of Trust, Agreement and Declaration of Trust and Bylaws (the “Governing Documents”) include provisions that could limit the ability of other entities or persons to acquire control of the Fund or convert the Fund to an open-end fund.These provisions could have the effect of depriving the Common Shareholders of opportunities to sell their Common Shares at a premium over the then-current market price of the Common Shares.See “Anti-Takeover and Other Provisions in the Fund’s Governing Documents. 59 Table of Contents MANAGEMENT OF THE FUND Trustees and Officers The Board of Trustees is broadly responsible for the management of the Fund, including general supervision of the duties performed by the Investment Adviser and the Sub-Adviser.The names and business addresses of the Trustees and officers of the Fund and their principal occupations and other affiliations during the past five years are set forth under “Management of the Fund” in the SAI. The Investment Adviser Claymore Advisors, LLC, a wholly-owned subsidiary of Claymore Group, Inc., acts as the Fund’s Investment Adviser pursuant to an advisory agreement with the Fund (the “Advisory Agreement”).The Investment Adviser is a Delaware limited liability company, with its principal offices located at 2455 Corporate West Drive, Lisle, Illinois 60532.The Investment Adviser acts as investment adviser to a number of closed-end and open-end investment companies.As of [ ], Claymore entities have provided supervision, management, servicing or distribution on approximately $[ ] billion in assets through closed-end funds, unit investment trusts, mutual funds, separately managed accounts and exchange-traded funds Pursuant to the Advisory Agreement, the Investment Adviser is responsible for the management of the Fund; furnishes offices, necessary facilities and equipment on behalf of the Fund; oversees the activities of the Fund’s Sub-Adviser; provides personnel, including certain officers required for the Fund’s administrative management; and pays the compensation of all officers and Trustees of the Fund who are its affiliates. As compensation for its services, the Fund pays the Investment Adviser a fee, payable monthly, in an annual amount equal to [·]% of the Fund’s average daily Managed Assets (from which the Investment Adviser pays the Sub-Adviser a fee, payable monthly, in an annual amount equal to [·]% of the Fund’s average daily Managed Assets).“Managed Assets” of the Fund means the total assets of the Fund, including the assets attributable to the proceeds from any Borrowings or other forms of Financial Leverage, minus liabilities, other than liabilities related to any Financial Leverage. A discussion regarding the basis for the approval of the Advisory Agreement by the Board of Trustees will be available in the Fund’s initial [semi-]annual report to shareholders, for the period ending [·], 2008. In addition to the fees of the Investment Adviser, the Fund pays all other costs and expenses of its operations, including compensation of its Trustees (other than those affiliated with the Investment Adviser), custodial expenses, transfer agency and dividend disbursing expenses, legal fees, expenses of the Fund’s independent registered public accounting firm, expenses of repurchasing shares, listing expenses, expenses of preparing, printing and distributing prospectuses, stockholder reports, notices, proxy statements and reports to governmental agencies, and taxes, if any. The Sub-Adviser [ ]serves as the Fund’s investment sub-adviser pursuant to an investment sub-advisory agreement between the Investment Adviser and the Sub-Adviser (the “Sub-Advisory Agreement”), and will be responsible for the day-to-day management of the Fund’s portfolio.The Sub-Adviser is a [] corporation with principal offices located at [].As of [ ],The Sub-Adviser had client assets under management totaling over $. 60 Table of Contents Pursuant to the Sub-Advisory Agreement, the Sub-Adviser, under the supervision of the Fund’s Board of Trustees and the Investment Adviser, will be responsible for the day-to-day management of the Fund’s portfolio of securities.The Sub-Adviser has applied for registration under the Investment Advisers Act of 1940, as amended (the “Advisers Act”) and expects to be registered under the Advisers Act on or about commencement of the Fund’s investment operations.However, if upon commencement of the Fund’s investment operations the Sub-Adviser is not so registered under the Advisers Act, the Investment Adviser will be responsible for the day-to-day management of the Fund’s portfolio pursuant to the Advisory Agreement until such time as the Sub-Adviser is registered under the Advisers Act.During such period, the Sub-Adviser will provide research and other services to the Investment Adviser to the extent permitted under the 1940 Act. As compensation for the Sub-Adviser’s services, the Investment Adviser pays the Sub-Adviser a fee, payable monthly, in an annual amount equal to [·]% of the Fund’s average daily Managed Assets. A discussion regarding the basis for the approval of the Sub-Advisory Agreement by the Board of Trustees will be available in the Fund’s initial [semi-]annual report to shareholders, for the period ending [·], 2008. Portfolio Management The Fund will be managed by a team of investment professionals, led by Burton Malkiel, Chief Investment Officer of the Sub-Adviser. [Portfolio management team disclosure to come by amendment] Additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, the ownership of securities in the Fund by each of the portfolio managers and other information are provided in the SAI. NET ASSET VALUE The net asset value of the Common Shares is calculated by subtracting the Fund’s total liabilities (including from Borrowings) and the liquidation preference of any outstanding Preferred Shares from total assets (the market value of the securities the Fund holds plus cash and other assets).The per share net asset value is calculated by dividing its net asset value by the number of Common Shares outstanding and rounding the result to the nearest full cent.The Fund calculates its net asset value as of the close of business, usually 5:00 p.m. Eastern time, every day on which the NYSE is open.Information that becomes known to the Fund or its agent after the Fund’s net asset value has been calculated on a particular day will not be used to retroactively adjust the price of a security or the Fund’s net asset value determined earlier that day. The Fund values equity securities at the last reported sale price on the principal exchange or in the principal OTC market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded primarily on the NASDAQ Stock Market are normally valued by the Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day.The NOCP is the most recently reported price as of 4:00 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer.Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes.The Fund values 61 Table of Contents debt securities at the last available bid price for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality, and type.The Fund values exchange-traded options and other derivative contracts at the mean of the best bid and asked prices at the close on those exchanges on which they are traded.Over-the-counter options are priced on the basis of dealer quotes. Other types of derivatives for which quotes may not be available are valued at fair value. Foreign securities are valued by translating available quotes into U.S. dollar equivalents, if the quotes are considered reliable, and are otherwise valued at fair value. Trading in securities on many foreign securities exchanges and over-the-counter markets is normally completed before the close of business on each U.S. business day. Changes in valuations on certain securities may occur at times or on days on which the Fund’s net asset value is not calculated. In addition, securities trading in a particular country or countries may not take place on all U.S. business days or may take place on days which are not U.S. business days. As a result, the net asset value of the Fund may be significantly affected on days when Common Shareholders have no ability to trade the Common Shares on the NYSE. If events materially affecting the price of foreign portfolio securities occur between the time when their price was last determined on such foreign securities exchange or market and the time when the Fund’s net asset value was last calculated (for example, movements in certain U.S. securities indices which demonstrate strong correlation to movements in certain foreign securities markets), such securities may be valued at their fair value as determined in good faith in accordance with procedures established by the Board of Trustees. The Fund values certain of its securities on the basis of bid quotations from independent pricing services or principal market makers, or, if quotations are not available, by a method that the Board of Trustees believes accurately reflects fair value.The Fund periodically verifies valuations provided by the pricing services.Short-term securities with remaining maturities of less than 60 days may be valued at cost which, when combined with interest earned, approximates market value. Any swap transaction that the Fund enters into may, depending on the applicable interest rate environment, have a positive or negative value for purposes of calculating net asset value.Any cap transaction that the Fund enters into may, depending on the applicable interest rate environment, have no value or a positive value.In addition, accrued payments to the Fund under such transactions will be assets of the Fund and accrued payments by the Fund will be liabilities of the Fund. DISTRIBUTIONS The Fund intends to distribute quarterly all or a portion of its investment company taxable income to holders of Common Shares.In addition, the Fund intends to distribute any net long-term capital gain to holders of Common Shares annually.It is expected that the initial quarterly distribution to holders of the Fund’s Common Shares will be declared within approximately [] days after completion of this offering and that such distribution will be paid approximately [ ] days after completion of this offering. The Fund expects that distributions paid on the Common Shares will consist primarily of (i) investment company taxable income, which includes, among other things, ordinary income, short-term capital gain (for example, premiums earned in connection with the Fund’s Option Strategy) and income from certain hedging and interest rate transactions, and (ii) long-term capital gain (gain from the sale of a capital asset held longer than one year).A portion of the Fund’s investment company taxable income may consist of qualified dividend income (income from certain equity investments in domestic and certain foreign corporations), which are taxed at lower rates for individuals than ordinary income; however, the Fund does not expect this portion of its investment company taxable income (and correspondingly its distributions) to be significant.The Fund cannot assure you as to what percentage of 62 Table of Contents the distributions paid on the Common Shares, if any, will consist of long-term capital gains, which are taxed at lower rates for individuals than ordinary income.For individuals, the maximum U.S. federal income tax rate on qualified dividend income is currently 15%, on long-term capital gains is currently 15% and on other types of income, including from premiums from the Fund covered call option strategy, is currently 35%.These tax rates are scheduled to apply for taxable years beginning before January 1, 2011. Pursuant to the requirements of the 1940 Act, in the event the Fund makes distributions from sources other than income, a notice will accompany each such distribution with respect to the estimated source of the distribution made.Such notices will describe the portion, if any, of the monthly distribution which, in the Fund’s good faith judgment, constitutes long-term capital gain, short-term capital gain, ordinary income or a return of capital.The actual character of such dividend distributions for U.S. federal income tax purposes, however, will only be determined finally by the Fund at the close of its fiscal year, based on the Fund’s full year performance and its actual net investment company taxable income and capital gains for the year, which may result in a recharacterization of amounts distributed during such fiscal year from the characterization in the monthly estimates. Various factors will affect the level of the Fund’s income, including the asset mix, the amount of income on the options written by the Fund and the Fund’s use of hedging.To permit the Fund to maintain more stable monthly distributions, the Fund may initially distribute less than the entire amount of the net investment income earned in a particular period.The undistributed net investment income may be available to supplement future distributions.As a result, the distributions paid by the Fund for any particular monthly period may be more or less than the amount of net investment income actually earned by the Fund during the period, and the Fund may have to sell a portion of its investment portfolio to make a distribution at a time when independent investment judgment might not dictate such action.Undistributed net investment income is included in the Common Shares’ net asset value, and, correspondingly, distributions from net investment income will reduce the Common Shares’ net asset value. If you hold your Common Shares in your own name or if you hold your Common Shares with a brokerage firm that participates in the Fund’s Automatic Dividend Reinvestment Plan (the “Plan”), unless you elect to receive cash, all dividends and distributions that are declared by the Fund will be automatically reinvested in additional Common Shares of the Fund pursuant to the Plan.If you hold your Common Shares with a brokerage firm that does not participate in the Plan, you will not be able to participate in the Plan and any dividend reinvestment may be effected on different terms than those described above.Consult your financial adviser for more information.See “Automatic Dividend Reinvestment Plan.” AUTOMATIC DIVIDEND REINVESTMENT PLAN Under the Plan, a shareholder whose Common Shares are registered in his or her own name will have all distributions reinvested automatically by The Bank of New York Mellon, which is agent under the Plan, unless the shareholder elects to receive cash.Distributions with respect to Common Shares registered in the name of a broker-dealer or other nominee (that is, in “street name”) will be reinvested by the broker or nominee in additional Common Shares under the Plan, unless the service is not provided by the broker or nominee or the shareholder elects to receive distributions in cash.Investors who own Common Shares registered in street name should consult their broker-dealers for details regarding reinvestment.All distributions to investors who do not participate in the Plan will be paid by check mailed directly to the record holder by The Bank of New York Mellon as dividend disbursing agent. 63 Table of Contents Under the Plan, whenever the market price of the Common Shares is equal to or exceeds net asset value at the time Common Shares are valued for purposes of determining the number of Common Shares equivalent to the cash dividend or capital gains distribution, participants in the Plan are issued new Common Shares from the Fund, valued at the greater of (i) the net asset value as most recently determined or (ii) 95% of the then-current market price of the Common Shares.The valuation date is the dividend or distribution payment date or, if that date is not a NYSE trading day, the next preceding trading day.If the net asset value of the Common Shares at the time of valuation exceeds the market price of the Common Shares, the Plan agent will buy the Common Shares for such Plan in the open market, on the NYSE or elsewhere, for the participants’ accounts, except that the Plan agent will endeavor to terminate purchases in the open market and cause the Fund to issue Common Shares at the greater of net asset value or 95% of market value if, following the commencement of such purchases, the market value of the Common Shares exceeds net asset value.If the Fund should declare a distribution or capital gains distribution payable only in cash, the Plan agent will buy the Common Shares for such Plan in the open market, on the NYSE or elsewhere, for the participants’ accounts.There is no charge from the Fund for reinvestment of dividends or distributions in Common Shares pursuant to the Plan; however, all participants will pay a pro rata share of brokerage commissions incurred by the Plan agent when it makes open-market purchases. The Plan agent maintains all shareholder accounts in the Plan and furnishes written confirmations of all transactions in the account, including information needed by shareholders for personal and tax records.Common Shares in the account of each Plan participant will be held by the Plan agent in noncertificated form in the name of the participant. In the case of shareholders such as banks, brokers or nominees, which hold Common Shares for others who are the beneficial owners, the Plan agent will administer the Plan on the basis of the number of Common Shares certified from time to time by the shareholder as representing the total amount registered in the shareholder’s name and held for the account of beneficial owners who participate in the Plan. The automatic reinvestment of dividends and other distributions will not relieve participants of any U.S.federal, state or local income tax that may be payable (or required to be withheld) on such dividends or other distributions. Experience under the Plan may indicate that changes are desirable.Accordingly, the Fund reserves the right to amend or terminate its Plan as applied to any voluntary cash payments made and any dividend or distribution paid subsequent to written notice of the change sent to the members of such Plan at least 90 days before the record date for such dividend or distribution.The Plan also may be amended or terminated by the Plan agent on at least 90 days written notice to the participants in such Plan.All correspondence concerning the Plan should be directed to The Bank of New York Mellon, 2 Hanson Place, Brooklyn, New York 11217, phone number (718) 315-4818. DESCRIPTION OF CAPITAL STRUCTURE The following is a brief description of the terms of the Common Shares, Borrowings and Preferred Shares which may be issued by the Fund.This description does not purport to be complete and is qualified by reference to the Fund’s Governing Documents. Common Shares The Fund is an unincorporated statutory trust organized under the laws of Delaware pursuant to Certificate of Trust, dated as of September 13, 2007.Pursuant to the Fund’s Agreement and Declaration of Trust, dated as of September 13, 2007, the Fund is authorized to issue an unlimited number of common 64 Table of Contents shares of beneficial interest, par value $0.01 per share.Each Common Share has one vote and, when issued and paid for in accordance with the terms of this offering, will be fully paid and non-assessable, except that the Board of Trustees shall have the power to cause shareholders to pay expenses of the Fund by setting off charges due from shareholders from declared but unpaid dividends or distributions owed the shareholders and/or by reducing the number of Common Shares owned by each respective shareholder.If the Fund issues and has Preferred Shares outstanding, the Common Shareholders will not be entitled to receive any distributions from the Fund unless all accrued dividends on Preferred Shares have been paid, unless asset coverage (as defined in the 1940 Act) with respect to Preferred Shares would be at least 200% after giving effect to the distributions and unless certain other requirements imposed by any rating agencies rating the Preferred Shares have been met.See “—Preferred Shares” below.All Common Shares are equal as to dividends, assets and voting privileges and have no conversion, preemptive or other subscription rights.The Fund will send annual and semi-annual reports, including financial statements, to all holders of its shares. Any additional offerings of Common Shares will require approval by the Fund’s Board of Trustees.Any additional offering of Common Shares will be subject to the requirements of the 1940 Act, which provides that shares may not be issued at a price below the then current net asset value, exclusive of sales load, except in connection with an offering to existing Common Shareholders or with the consent of a majority of the Fund’s outstanding voting securities. The Fund’s Common have been approved for listing on the NYSE, subject to notice of issuance, under the symbol “[AIC].” The Fund’s net asset value per share generally increases and decreases based on the market value of the Fund’s securities.Net asset value will be reduced immediately following the offering of Common Shares by the amount of the sales load and offering expenses paid by the Fund.See “Use of Proceeds.” Preferred Shares The Fund’s Governing Documents provide that the Fund’s Board of Trustees may authorize and issue Preferred Shares with rights as determined by the Board of Trustees, by action of the Board of Trustees without prior approval of the holders of the Common Shares. Holders of Common Shares have no preemptive right to purchase any Preferred Shares that might be issued. Any such Preferred Share offering would be subject to the limits imposed by the 1940 Act, which currently limits the aggregate liquidation preference of all outstanding preferred shares to 50% of the value of the Fund’s total assets less liabilities and indebtedness of the Fund. Any Preferred Shares issued by the Fund would have special voting rights and a liquidation preference over the Common Shares. Issuance of Preferred Shares would constitute Financial Leverage and would entail special risks to the common shareholders. Borrowings The Fund’s Governing Documents provide that the Fund’s Board of Trustees may authorize the borrowing of money by the Fund, without the approval of the holders of the Common Shares.The Fund may issue notes or other evidences of indebtedness (including bank borrowings or commercial paper) and may secure any such Borrowings by mortgaging, pledging or otherwise subjecting the Fund’s assets as security.In connection with such Borrowing, the Fund may be required to maintain minimum average balances with the lender or to pay a commitment or other fee to maintain a line of credit.Any such requirements will increase the cost of Borrowing over the stated interest rate.Any such Borrowings would be subject to the limits imposed by the 1940 Act, which generally limits such borrowings to 331/3% of the value of the Fund’s total assets less liabilities and indebtedness of the Fund.In addition, 65 Table of Contents agreements related to such Borrowings may also impose certain requirements, which may be more stringent than those imposed by the 1940 Act.Any Borrowing by the Fund, other than for temporary purposes, would constitute Financial Leverage and would entail special risks to the Common Shareholders. ANTI-TAKEOVER
